Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page1 Iofof91
                                                                                      9



   ~~~'
  (.~~       0 KLAH 0 MA
  (1!ff.)     State Courts Network
 The information on this page is NOT an official record. Do not rely on the correctness or completeness of
 this information . Verify all information with the official record keeper. The information contained in this report
 is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1 . Use of this information is
 governed by this act , as well as other applicable state and federal laws.

        IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

  ROMA PRESLEY,
      Plaintiff, and
  ESTATE OF JOSHUA WAYNE HARVEY,
      Plaintiff,
  v.
  CITY OF TULSA ,
       Defendant, and
                                                            No. CJ-2020-1518
  NIGEL HARRIS,
                                                            (Civil relief more than $10,000: CIVIL RIGHTS)
       Defendant, and
  STEVEN DOUGLAS,
                                                            Filed : 05/05/2020
       Defendant, and
  JAYE TAYLOR,
       Defendant, and
                                                            Judge: Civil Docket B
  PATRICK DUNLAP,
       Defendant, and
  CHARLES JORDAN,
       Defendant, and
  AMERICAN MEDICAL RESPONSE AMBULANCE
  SERVICE INC,
       Defendant.


 PARTIES
AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE INC, Defendant
CITY OF TULSA, Defendant
DOUGLAS, STEVEN,Defunda~
DUNLAP , PATRICK, Defendant
ESTATE OF JOSHUA WAYNE HARVEY, Plaintiff
HARRIS, NIGEL, Defendant
JORDAN, CHARLES, Defendant                                                              EXHIBIT
PRESLEY, ROMA, Plaintiff
TAYLOR , JAYE, Defendant
                                                                                           I/

https://www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=CJ-2020-1518                          8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page22of9
                                                                               of 91



 ATTORNEYS
 Attorney                                                                    Represented Parties
 Cephas, Cordal (Bar #33857)                                                 ESTATE OF JOSHUA WAYNE HARVEY,
 JOHNSON CEPHAS LAW PLLC                                                     PRESLEY, ROMA
 3939 S HARVARD AVE
 SUITE 238
 TULSA, OK 74135


 CLARK, NATHAN E (Bar #17275)                                                AMERICAN MEDICAL RESPONSE AMBULANCE
 2 WEST 2ND ST. , STE. 1000                                                  SERVICE INC,
 PO BOX 21100
 TULSA , OK 74121


 SOLOMON SIMMONS, DAMARIO (Bar #20340)                                       PRESLEY, ROMA
 601 S BOULDER AVE SUITE 600                                                 ESTATE OF JOSHUA WAYNE HARVEY,
 TULSA, OK 74119




 EVENTS
 None


 ISSUES
For cases filed before 111/2000, ancillary issues may not appear except in the docket.



 Issue# 1.                Issue: CIVIL RIGHTS (OTHER)
                          Filed By: PRESLEY, ROMA
                          Filed Date: 05/05/2020

                          Party Name                                                               Disposition
                                                                                                   Information
                          Defendant: CITY OF TULSA
                          Defendant: HARRIS, NIGEL
                          Defendant: DOUGLAS, STEVEN
                          Defendant: TAYLOR, JAYE
                          Defendant: DUNLAP, PATRICK
                          Defendant: JORDAN, CHARLES
                          Defendant:
                          AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE INC




https://www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=CJ-2020-1 518                               8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page3 3of9
                                                                                of 91


 Issue# 2.         Issue: CIVIL RIGHTS (OTHER)
                   Filed By: ESTATE OF JOSHUA WAYNE HARVEY
                   Filed Date: 05/05/2020

                   Party Name                                               Disposition
                                                                            Information
                   Defendant: CITY OF TULSA
                   Defendant: HARRIS, NIGEL
                   Defendant: DOUGLAS, STEVEN
                   Defendant: TAYLOR , JAYE
                   Defendant: DUNLAP, PATRICK
                   Defendant: JORDAN, CHARLES
                   Defendant:
                   AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE INC


 DOCKET
 Date        Code           Description                       Count Party                 Amount
 05-05-2020 TEXT           CIVIL RELIEF MORE THAN $10 ,000     1
                           INITIAL FILING.

 05-05-2020 OTHER          CIVIL RIGHTS

 05-05-2020 DMFE           DISPUTE MEDIATION FEE                                            $ 7.00

 05-05-2020 PFE1           PETITION                                                       $ 163.00
                           Document Available (#1046550184)
                            ~TIFF   ~ PDF

 05-05-2020 PFE7           LAW LIBRARY FEE                                                  $ 6.00

 05-05-2020 OCISR          OKLAHOMA COURT INFORMATION                                      $ 25.00
                           SYSTEM REVOLVING FUND

 05-05-2020 OCJC           OKLAHOMA COUNCIL ON JUDICIAL                                     $ 1.55
                           COMPLAINTS REVOLVING FUND

 05-05-2020 OCASA          OKLAHOMA COURT APPOINTED                                         $ 5.00
                           SPECIAL ADVOCATES

 05-05-2020 SSFCHSCPC      SHERIFF'S SERVICE FEE FOR                                       $ 10.00
                           COURTHOUSE SECURITY PER
                           BOARD OF COUNTY COMMISSIONER

 05-05-2 020 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE                                      $1.00
                        ON COURTHOUSE SECURITY PER
                        BOARD OF COUNTY COMMISSIONER




https://www.oscn.net/dockets/GetCase[nformation.aspx?db=tulsa&number=CJ-2020-1518         8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page44of9
                                                                               of 91


 Date        Code           Description                           Count Party             Amount

 05-05-2020 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE                                      $ 0.16
                        ON $1.55 COLLECTION

 05-05-2020 SJFIS          STATE JUDICIAL REVOLVING FUND -                                  $ 0.45
                           INTERPRETER AND TRANS LATOR
                           SERVICES

 05-05-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE                                        $ 0.23
                           FEE ON $1.55 COLLECTIONS

 05-05-2020 DCADMIN05      DISTRICT COURT ADMINISTRATIVE                                    $ 0.75
                           FEE ON $5 COLLECTIONS

 05-05-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE                                        $1.50
                           FEE ON COURTHOUSE SECURITY
                           PER BOARD OF COUNTY
                           COMMISSIONER

 05-05-2020 CCRMPF         COURT CLERK'S RECORDS                                           $ 10.00
                           MANAGEMENT AND PRESERVATION
                           FEE

 05-05-2020 CCADMIN04      COURT CLERK ADMINISTRATIVE FEE                                   $ 0.50
                           ON COLLECTIONS

 05-05-2020 LTF            LENGTHY TRIAL FUND                                              $ 10.00

05-05-2020 COPY            COPIES CHARGED                                                  $ 18.50

05-05-2020 TEXT            OCIS HAS AUTOMATICALLY
                           ASSIGNED JUDGE CIVIL DOCKET B
                           TO THIS CASE.

05-05-2020 ADJUST          ADJUSTING ENTRY: MONIES DUE TO                                   $ 0.67
                           AC09-CARD ALLOCATION

05-05-2020 ACCOUNT         ADJUSTING ENTRY: MONIES DUE TO
                           THE FOLLOWING AGENCIES
                           REDUCED BY THE FOLLOWING
                           AMOUNTS :
                           CJ-2020-1518: AC01 CLERK FEES
                           -$0.67




https://www.oscn.net/dockets/GetCase lnformation.aspx?db=tul sa&number=CJ-2020- l 5 l 8   8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page5 5ofof91
                                                                                      9


  Date       Code           Description                           Count Party              Amount
 05-05-2020 ACCOUNT         RECEIPT# 2020-4088933 ON
                            05/05/2020.
                            PAYOR: D SIMMONS TOTAL AMO UNT
                            PAID: $ 26.64.
                            LINE ITEMS:
                            CJ-2020-1518: $25 .97 ON AC01
                            CLERK FEES.
                            CJ-2020-1518: $0.67 ON AC09 CARD
                            ALLOCATIONS.

 06-02-2020 EAA             DEFENDANT AMERICAN MEDICAL                   AMERICAN
                            RESPONSE AMBULANCE SERVICE                   MEDICAL
                            INC'S SPECIAL APPEARANCE AND                 RESPONSE
                            RESERVATION OF ADDITIONAL TIME               AMBULANCE
                            TO ANSWER OR OTHERWISE                       SERVICE INC
                            PLEAD I COVER SHEET
                            Document Available (#1046667398)
                            ~TIFF    ~ PDF

 06-02-2020 ADJUST          ADJUSTING ENTRY: MONIES DUE TO                                   $ 5.85
                            AC09-CARD ALLOCATION




 https ://www.oscn.net/dockets/GetCaselnformation .aspx?db=tulsa&number=CJ-2020- l 5 l 8   8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page66of9
                                                                               of 91


 Date       Code           Description                           Count Party             Amount
 06-02-2020 ACCOUNT       ADJUSTING ENTRY: MONIES DUE TO
                          THE FOLLOWING AGENCIES
                          REDUCED BY THE FOLLOWING
                          AMOUNTS:
                          CJ-2020-1518: AC89 COURT CLERK'S
                          RECORDSMANAGEMENTAND
                          PRESERVATION FEE -$0 .25
                          CJ-2020-1518: AC88 SHERIFF'S
                          SERVICE FEE FOR COURT HOUSE
                          SECURITY -$0.25
                          CJ-2020-1518: AC81 LENGTHY TRIAL
                          FUND -$0.25
                          CJ-2020-1518: AC79 OCIS
                          REVOLVING FUND -$0.63
                          CJ-2020-1518: AC67 DISTRICT
                          COURT REVOLVING FUND-$0.07
                          CJ-2020-1518: AC65 STATE JUDICIAL
                          REVOLVING FUND, INTERPRETER
                          SVCS -$0.02
                          CJ-2020-1518: AC64 DISPUTE
                          MEDIATION FEES CIVIL ONLY -$0.18
                          CJ-2020-1518: AC59 COUNCIL ON
                          JUDICIAL COMPLAINTS REVOLVING
                          FUND -$0 .04
                          CJ-2020-1518: AC58 OKLAHOMA
                          COURT APPOINTED SPECIAL
                          ADVOCATES -$0.13
                          CJ-2020-1518: AC31 COURT CLERK
                          REVOLVING FUND -$0.05
                          CJ-2020-1518: AC23 LAW LIBRARY
                          FEE CIVIL AND CRIMINAL-$0.15
                          CJ-2020-1518: AC01 CLERK FEES
                          -$3.83




https://www.oscn.net/dockets/GetCaselnformation.aspx?db=tul sa&number=CJ-2020- l 5 l 8   8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page7 7ofof91
                                                                                      9


 Date       Code           Description                          Count Party             Amount
 06-02-2020 ACCOUNT       RECEIPT# 2020-4098800 ON
                          06/02/2020.
                          PAYOR: D SIMMONS TOTAL AMOUNT
                          PAID: $ 234.00.
                          LINE ITEMS:
                          CJ-2020-1518: $151.03 ON AC01
                          CLERK FEES.
                          CJ-2020-1518: $5.85 ON AC09 CARD
                          ALLOCATIONS.
                          CJ-2020-1518: $5.85 ON AC23 LAW
                          LIBRARY FEE CIVIL AND CRIMINAL.
                          CJ-2020-1518: $1.61 ON AC31 COURT
                          CLERK REVOLVING FUND .
                          CJ-2020-1518: $4.87 ON AC58
                          OKLAHOMA COURT APPOINTED
                          SPECIAL ADVOCATES.
                          CJ-2020-1518: $1.51 ON AC59
                          COUNCIL ON JUDICIAL COMPLAINTS
                          REVOLVING FUND .
                          CJ-2020-151 8: $6.82 ON AC64
                          DISPUTE MEDIATION FEES CIVIL
                          ONLY.
                          CJ-2020-1518: $0.43 ON AC65 STATE
                          JUDICIAL REVOLVING FUND,
                          INTERPRETER SVCS.
                          CJ-2020-1518: $2.41 ON AC67
                          DISTRICT COURT REVOLVING FUND.
                          CJ-2020-1518: $24 .37 ON AC79 OCIS
                          REVOLVING FUND.
                          CJ-2020-151 8: $9 .75 ON AC81
                          LEN GTHY TRIAL FUND.
                          CJ-2020-1518 : $9.75 ON AC88
                          SHERIFF'S SERVICE FEE FOR
                          COURT HOUSE SECURITY.
                          CJ-2020-1518: $9.75 ON AC89 COURT
                          CLERK'S RECORDS MANAGEMENT
                          AND PRESERVATION FEE.

 06-04-2020 SMF           SUMMONS FEE-7                                                  $ 70.00

 06-04-2020 SMIMA         SUMMONS ISSUED - MAILED BY
                          ATTORNEY




https://www.oscn.net/dockets/GetCaselnfo rmation. aspx?db=tulsa&number=CJ-2020- 15 18   8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page88ofof91
                                                                                     9


 Date         Code         Description                         Count Party             Amount

 06-04-2020 ACCOUNT       RECEIPT# 2020-4100147 ON
                          0610412020.
                          PAYOR: SOLOMONSIMMONS LAW
                          TOTAL AMOUNT PAID:$ 70.00.
                          LINE ITEMS:
                          CJ-2020-1518: $70 .00 ON AC01
                          CLERK FEES.

 06-16-2020 A             ANSWER                                      AMERICAN
                          Document Available (#1046972960)            MEDICAL
                          ~TIFF    iii!PDF                            RESPONSE
                                                                      AMBULANCE
                                                                      SERVICE INC

 07-02-2020 EAA           ENTRY OF APPEARANCE                         ESTATE OF
                          Document Available (#1046979091)            JOSHUA WAYNE
                          ~TIFF    iii!PDF                            HARVEY

 07-28-2020   s           PARTY HAS BEEN SUCCESSFULLY                 JORDAN ,
                          SERVED. CHARLES JORDAN/ 7-20-               CHARLES
                          20
                          Document Available (#104 7340695)
                          ~ TIFF   iii!PDF

 07-28-2020   s           PARTY HAS BEEN SUCCESSFULLY                 DUNLAP ,
                          SERVED./ PATRICK DUNLAP/ 7-20-              PATRICK
                          20
                          Document Available (#1047340691)
                          ~ TIFF   ~ PDF

 07-28-2020   s           PARTY HAS BEEN SUCCESSFULLY                 HARRIS, NIGEL
                          SERVED. NIGEL HARRIS/ 7-20-20
                          Document Available (#1047340679)
                          ~TIFF    iii!PDF

 07-28-2020   s           PARTY HAS BEEN SUCCESSFULLY                 DOU GLAS ,
                          SERVED. STEVEN DOUGLAS/ 7-20-               STEVEN
                          20
                          Document Available (#1047340683)
                          ~TIFF    iii!PDF

 07-28-2020   s           PARTY HAS BEEN SUCCESSFULLY                 TAYLOR , JAYE
                          SERVED. JAYE TAYLOR/ 7-20-20
                          Document Available (#1047340687)
                          ~TIFF    ii.PDF




https://www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=CJ-2020- 15 l 8   8/5/2020
Case
 OSCN4:20-cv-00387-JFH-CDL
       Case Details        Document 2-1 Filed in USDC ND/OK on 08/06/20 Page
                                                                          Page99ofof91
                                                                                     9




https://www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=CJ-2020-1518   8/5/2020
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 10 of 91



                             IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                           STATE OF OKLAHOMA

              ROMA PRESLEY, AS SPECIAL                       )
              ADMINISTRATOR OF THE ESTATE OF                 )
              JOSHUA WAYNE HARVEY,                           )
                                                            )
                                    Plaintiff,              )
                                                            )
                v.                                          )
                                                            )     CASE No. CJ-2020-1518    ~                       c:n
                                                            )     THE HONORABLE DOUG 0RU~D :=:;                    -t
                                                                                                                   _._
                                                                                                                   ::::> C'">
              CITY OF TULSA, a municipal corporation;                                           ~~ ·Ti
                                                            )                                   -: -               fT1 - t
              NIGEL HARRIS, individually;                   )                                   -< ::J
                                                                                                    ;;i
                                                                                                                   o -<
                                                                                                                   -n o=:!
                                                            )                                                            -.....-
              STEVEN DOUGLAS, individually;                 )
                                                                                                ~? :=J             0          .......
                                                                                                                   ;;:.: - - t o
                                                                                                ~: 1-,·1           .-=
                                                                                                                   ; r:a. ,-
              JAYE TAYLOR, individually;
              PATRICK DUNLAP, individually;
                                                            )
                                                            )
                                                                                               ::W -1
                                                                                               ~ ==
                                                                                                                   =.:n
                                                                                                                   o >
              CHARLES JORDAN, individually;                 )                                       I ll

              AMERICAN MEDICAL RESPONSE                     )
              AMBULANCE SERVICE, INC., a foreign            )
              corporation;                                  )
                                                            )
                                    Defendants.             )

                                                  ORIGINAL SUMMONS

             SERVE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED
             The City of Tulsa, Oklahoma
             (a municipal corporation)
             clo Tulsa City Clerk
             175 East 2"d Street, Suite 260
             Tulsa, Oklahoma 74103

                     TO THE ABOVE-NAMED DEFENDANT:

             You have been sued by the above-named Plaintiff, and you are directed to file a written answer
             to the attached petition in the court of the above address within twenty (20) days after service of
             this summons upon you, exclusive of the day of service. Within the same time, a copy of your
             answer must be delivered or mailed to the attorney for the Plaintiff. Unless you answer the
             petition within the time stated, judgment will be rendered against you with costs of the action.

                     Issued this_!/_ day of June, 2020.




             (SEAL)



                     This summons was served on the _ _ day of _ _ _ _, 2020.



                                                                 (Signature of person serving summons)


             YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
             CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD
             BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
             THE TIME LIMIT STATED IN THE SUMMONS
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 11 of 91


                              •              •11\\\\\\\\\              •
                                         t~?"· ,'        0
                                                             ' • ' •                11s;rur ciURb
                    IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                  STATE OF OKLAHOMA                                       MAY - 5 2020
                                                                                    fil~Ncfl'6ERf!Y1 Court Clenc
                                                                                         ~ Pl<k1t, m~IA COUNTY
     (1)    ROMA PRESLEY, AS SPECIAL
            ADMINISTRATOR OF THE ESTATE OF
            JOSHUA WAYN E HARVEY,

                           Plaintiff,

            V.

     (2)    CITY OF TULSA, a municipal
            corporati on;                                    ATTORNEY LIEN CLAIMED
     (3)    NIGEL HARRIS, individually;                      JURY TRIAL DEMANDED
     (4)    STEVEN DOUGLAS, individually;
     (5)    JAYE TAYLOR, individually;
     (6)    PATRICK DUNLAP, individually;
     (7)    CHARLES JORDAN, individually
     (8)    AMERICAN MEDICAL RESPONSE
            AMBULANCE SERVICE, INC., a foreign
            corporation;

                           Defendants.


                                                PETITION



            Roma Presley, as Special Administrator for the Estate of Joshua Harvey, for her Petition

     against the above-named persons, would state and allege as follows:

                                                    I.

                                             INTRODUCTION


            This action arises under 42 U.S.C. § 1983 for the deprivation of Joshua's constitutional

     rights by Tulsa Police Department Officers Nigel Harris ("Harris"), Steven Douglas ("Douglas"),

     Jaye Taylor ("Taylor"), and Patrick Dunlap ("Dunlap" ). Defendants Harris and Douglas deprived

     Joshua of his right to be free from excessive force under the Fourth Amendment, from the repeated

     and excessive use of a Conducted Electrical Weapon (CEW) no less than twenty-seven times in
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 12 of 91




      violation of warnings that use in this manner could result in death. Defendants Taylor and Dunlap,

     who both observed Harris and Douglas' use of excessive force and possessed realistic

     opportunities to stop such violative conduct, failed to intervene in Harris and Douglas' violation

     of Joshua's constitutional right to be free from excessive force .

             Additionally, all defendant officers actively participated or failed to intervene in a

     subsequent use of excessive force in which Joshua was unreasonably restrained and held in a face-

     down position that w ill predictably result in death under these circumstances. Further, all defendant

     officers denied Joshua his right to necessary medical care in violation of the Fourteenth

     Amendment by acting w ith deliberate indifference to Joshua's known and obvious medical needs

     as an arrestee at risk of sudden death.

             This action also includes municipal liability claims against the City of Tulsa arising under

     42 U.S.C. § 1983 and the Americans with Di sabilities Act (ADA), 42 U.S.C. §§ 12 101-2 13. Harris,

     Douglas, Taylor, and Dunlap acted pursuant to widespread custom, policy, and practice of the

     City, which encourages, condones, to lerates, or ratifies the use of excessive force by its officers

     through inadequate discipline for obvious violations. The City and former Chief Charles W. Jordan

     ("former Chief Jordan"), through long-standing customs, practices, and policies, in addition to the

     fai lure to adequately train officers on CEW use and airway management in compromised arrestees,

     acted with deliberate indifference to the constitutional rights of Joshua. These acts and omissions

     were the moving force behind Joshua's death.

             Further, Estate's action includes state-law claims for negligence against Defendant

     American Medical Response Ambulance Service, Inc. ("AMR") based upon its own negligent

     hiring, supervision, and/or training and under the common Jaw doctrine of respondeat superior

     due to the negligent acts of its employees acting within the scope of their employment.



                                                       2
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 13 of 91




             Finally, Estate asserts claims for wrongful death and survival against all Defendants as

     permitted by law.

                                                        II.

                                      PARTIES, JURISDICTION, & VENUE

             I.      Roma Presley is the court appointed Special Administrator for the Estate of Joshua

     Harvey. Ms. Presley is a resident and citizen of Muskogee County, Oklahoma, and is the proper

     party to bring this action to obtain relief for claims for neg!igence and civil rights violations against

     her son pursuant to 42 U.S.C. § 1983.

            2.       Defendant City of Tulsa ("City") is a municipal corporation situated mostly within

     Tulsa County, Oklahoma. At all times relevant hereto, the City employed Defendants Harris,

     Douglas, Taylor, and Dunlap as police officers with the Tulsa Police Department.

            3.       Upon information and belief, Defendants Harris, Douglas, Taylor, and Dunlap are

     residents of Tulsa County, Oklahoma. At all relevant times, the officers acted under color of and

     authority of state law and within the scope of their employment as TPD officers.

            4.       Upon information and belief, Defendant Charles Jordan is a resident of Tulsa

     County, Oklahoma. At all relevant times, he was acting under color of and authority of state law

     and within the scope of his employment, and within his individual capacity as the former TPD

     Chief of Police. As TPD Chief of Police, he was responsible for creating, adopting, approving,

     ratifying, and enforcing the rules, regulations, policies, practices, procedures, and/or customs of

     the TPD, including the policies, practices, procedures, and/or customs that violated Joshua

     Harvey's constitutional rights as set forth in this Petition.

            5.       Defendant American Medical Response Ambulance Service, Inc. ("AMR") is a

     private ambulance corporation contracted by Emergency Medical Services Authority ("EMSA"),



                                                        3
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 14 of 91




     a public trust, to provide ambulance services to the EMSA service area, which includes service

     within Tulsa County, Oklahoma.

                 6.       Jurisdiction and venue of this action lies in Tulsa County because the actions

     complained of herein occurred within Tulsa County and all of the Defendants either reside and/or

     conduct business within Tulsa County, Oklahoma.

                 7.       Estate served City with a notice of tort claim on August 1, 2019. More than 90 days

     have passed without receiving notice of any action taken by the City. Estate has timely exhausted

     all prerequisites to filing suit under the Oklahoma Governmental Tort Claims Act, 51 O.S. § 151,

     et seq .

                                                                III.

                                                    STATEMENT OF FACTS


                8.       On August 24, 2018, at approximately 7:30 a.m ., Officers Harris, Douglas, Taylor,

     and Dunlap (often referred to herein as "the officers") responded to a "check subject" call reporting

     a man acting erratically, wandering in the road, and taking his clothes off.

                9.       Per his own words in a TPD "use of force" report, Douglas responded to the call

     because he " believed that the subject might be under the influence of PCP , K2, bath salts or other

     mind altering drugs." 1

                10.      Upon arriving to the area, the officers encountered and approached Joshua Harvey,

     a 25-year-old young man and loving father of a 4-year-old son.

                11 .     Joshua suffered from Bipolar Disorder and Schizophrenia. These conditions

     contributed to Joshua's self-medicating behaviors that included use of methamphetamine.




     1
         Tulsa Police Department, Use of Force Report, p. 1 (entered Aug. 29, 20 18) (involving the incident with Joshua).


                                                                 4
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 15 of 91




              12.      The infonnation provided to TPD regarding Joshua's behavior was sufficient to

     indicate that the "check subject" call referred to a situation involving a person with an actual or

     perceived mental health condition.

              13.      Per a report by the Treatment Advocacy Center, because severe mental illness is a

     factor "in at least 25% and as many as 50% of all fatal law enforcement encounters," reducing

     these encounters "may represent the single most immediate, practical strategy for reducing" fatal

     police encounters . 2 Estate contends that a reasonably trained officer would be aware of similar

     infonnation at the time of the incident sufficient to influence police-citizen encounters.

              14.      TPD officers may request the assistance of a designated Crisis Intervention Team

     (CIT) officer in responding to situations involving persons with an actual or perceived mental

     health condition. 3

              15.      Upon infonnation and belief, TPD employs approximately 170 CIT officers.

              16.      Further, TPD officers may utilize mobile mental health services, 4 including a crisis

     team of medical and social work professionals referred to as "Community Outreach Psychiatric

     Emergency Services" (COPES), a service designed to respond to individuals in psychiatric crisis

     at any time of the day.

              17.      Despite information that the "check subject" call involved a person with an actual

     or perceived mental health condition, at least one officer, Douglas, presumed that the subject's




     2
       TREATMENT ADVOCACY CENTER, Overlooked in the Undercounted: The Role of Mental Illness in Fatal Law
     Enforcement Encoumers I, 3 (Dec. 20 IS), http://w\vw.treatmentadvocacyccntcr.org/
     storage/documents/overlooked-in-the-undercounted.pdf.
     3
      City of Tulsa, Tulsa Police Dep 't: Emotionally Disturbed/Non-Criminal, Procedure File No. 3 1-116A, Procedure
     No. 10 (effective Nov. 7, 2016).
     4
      City of Tulsa, Tulsa Police Dep "1: Emotionally Disturbed/Non-Criminal, Procedure File No. 3 l- l I 6A, Procedure
     No. 11 (effective Nov. 7, 2016).


                                                              5
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 16 of 91




     behavior was due to mind altering drugs, and none of the officers requested the assistance of a C IT

     officer and/or civilian mental health workers.

                   18.     The time spent observing and conversing with Joshua caused the officers to

     subjectively understand and appreciate that Joshua was agitated, having a mental health

     breakdown, and/or intoxicated.

                   19.     When Joshua disengaged and ran, Harris briefl y gave chase until Douglas

     instructed him to hold back and let Joshua "wear his ass out. " 5

                  20.      Immediately thereafter, Dunlap asked Douglas if they were "gonna be zapping"

     Joshua, 6 to which Douglas noted, "we'll try." 7

                  2 1.     Since 2005, 8 TASER's own products include explicit warnings advising law

     enforcement personnel of the increased risk of sudden death when used on agitated and/or

     intoxicated individuals. 9

                  22.      Given that the situation presented clear circumstances for reasonable officers to

     know Joshua was agitated and/or intox icated, the officers knew or should have known that use of

     the CEW on Joshua could result in death if the officers used the CEW improperly and contrary to

     guidelines.

                  23.      The officers returned to the patrol cars and drove around looking for Joshua.




     5 PoliceActiv ity.
                    RAW Bodycam Footage ofMan Repeatedly Tased by Tulsa Cops, at 0 I :04, YouTUBE (Sept. 3. 201 8),
     https://www.youtube.com/watch?v=rPcuiaUTgWk.
     6
         Id. at OJ :06.
     7
         Id. at 0 I: 12.
     8 Grant
           Smith et al.. Special Report: Why 'higher risk' human targets get shocked with Tasers, REUTERS (Feb. 7, 20 18,
     06:22 AM), https://www.reuters.com/artic le/us-usa-taser-vulnerable-specialreport/special-report-why-higher-risk-
     human-targets-get-shocked-with-tasers-idUSKBN I FR I PZ.
     9
      See Axion Enterprise, Inc., TASER l/andheld CEW Warning. Instruction, and Information : Law Enforcement at 2,
     available at v:ww.axon.com/legal under Product Warnings.


                                                              6
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 17 of 91




              24.      Shortly thereafter, the officers located and cornered Joshua, who acted consistent

     with a schizophrenic being chased by police. Joshua was terrified and searching for help.

              25.      Joshua sought refuge by attempting to enter a nearby door, but his efforts resulted

     in the safety g lass shattering over his head .

              26.      As Joshua entered the building, Douglas and Harris violated mandatory TPD

     procedure by simultaneously using two CEWs in dart mode on Joshua. 10

              27.     Joshua immediately fell to the ground consistent with the incapacitating CEW mode

     used by Douglas and Harris.

              28.     Additional TPD procedure on CEW use provides: "Unless exigent circumstances

     exist, backing officers should use each 5-second CEW cycle as a "window of opportunity" to

     establish control/cuff the suspect while they are affected or immediately after the CEW cycle has

     ended. The need for multiple 5-second cycles or extended/prolonged CEW exposures may be

     avoided or reduced by "controlling/cuffing during the "window of opportunity" that the 5-second

     CEW cycle provides." 11

              29.     Officers Douglas and Harris were j oined by Officers Taylor and Dunlap, but, rather

     than secure Joshua after the fall , Taylor and Dunlap stood back and watched while Joshua was

     effectively subdued.

             30.      When Joshua attempted to get up, both Douglas and Harris triggered their CEWs

     again, which had the intended effect of incapacitating him.




     °
     1
      Ci ty of Tulsa, Tulsa Police Dep 't: Use of Conducted Electrical Weapons, Procedure File No. 3 1- 101 E, Procedure
     No. 5 (effective May 9, 2014) (stating ''[o]fficers shall not simultaneously deploy CEWs on one individual").
     11
      City of Tulsa, Tulsa Police Dep 't: Use of Conducted Electrical Weapons, Procedure File No. 3 1- 10 1E, Procedure
     No. 2 (effective May 9, 201 4).


                                                             7
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 18 of 91




                     31.      Still, Officers Taylor and Dunlap made no effort to secure Joshua, as demonstrated

         by video evidence.

                     32.      This process was repeated more than two dozen times. The officers' own reports

         indicate that one officer cycled his taser sixteen times for a total of 35 seconds of electronic "arc;"

     the other cycled his eleven times for 29 seconds. 11

                     33.      According to the use of force report, Joshua was subjected to a TASER in dart mode

     no fewer than 27 times in less than 3 minutes. 13

                     34.      While the officers' report indicated that the CEWs were only partially effective, 14

     video from the incident clearly demonstrates Joshua's repeated incapacitation with each cycle

     administered by Harris and Douglas. Upon information and belief, reports with obvious disparities

     from an encounter resulting in death are caused by municipal practices that either tolerate false

     reporting or acquiesce in its use.

                     35.      Harris and Douglas' extended use of the CEWs in dart mode exhibited attempts to

     go beyond mere "pain compliance" and impose more lethal incapacitating CEW applications.

                     36.      TASER's CEW products forbid users from using TASERs in dart mode as a means

     of pain compliance due to the increased risks of sudden death. 15

                     37.      After having been subjected to over a full minute of CEW dart mode cycles by

     Harris and Douglas, Joshua was finally handcuffed, face down, at his wrists and ankles.




     12
             See supra, n. I, at 2.
     13
             Id. at I.
     1
         ~   Id.
     15
             See supra. n. 9, at 6.


                                                               8
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 19 of 91




                  38.      After Joshua was cuffed, officers held him down for approximately fifteen minutes,

     and fai led to tum him on his side in conformity with warnings from a 1995 bulletin by a National

     Institute of Justice program within the United States Department of Justice. 16

                  39.      This bulletin explicitly warned law enforcement of the risks of sudden death of

     arrestees held in this position in association with other factors such as agitation and/or intoxication,

     and over-exertion.

                  40.      Restrained face down in violation of clearly established warnings, Joshua begged

     for help and struggled to breathe.

                  41.      His restraint position, over-exertion, unjustifiably extensive exposure to Harris and

     Douglas' CEWs, and agitation and/or intoxication all contributed to his struggles to breathe.

                  42.      Any struggle or resistance to officers that Joshua exhibited during the time he was

     restrained was consistent with the body's natural reaction to oxygen deficiency, 17 especially when

     considering that prolonged and excessive exposure to CEW cycles dramatically increases lactic

     acid levels in the blood and results in metabolic acidosis. 18

                  43.      With indifference to Joshua's request for help, one officer told Joshua, "No. You've

     been naughty this morning, and we're not happy with you. We're really disappointed in your

     behavior today," 19 and did nothing to alleviate the risk Joshua communicated.




     16
       National Law Enforcement Technology Center, Positional Asphyxia-Sudden Death, US DEPARTMENT OF JuSTICE,
     OFFICE OF JUSTICE PROGRAMS, NATIONAL INSTITUTE OF JUSTICE (June 1995), https://www.ncjrs.gov/pdfliles/posa
     sph.pdf.
     17
          Id. at 2.
     18
        Eun-Jung Park, et al.. Repetitive TASER X26 Discharge Resulted in Adverse Physiologic Events with a Dose-
     Response Relationship Related to the Duration of Discharge in Anesthetized Swine Model, J. OF FORENSICSCI. (201 2),
     https://www.charlydmiller.com/LIB 15/20 I 2JofForensicSciRepetitiveTaser I SOct.pdf.
     19
          See supra, n. 5, at I 0:27.


                                                             9
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 20 of 91




                      44.      The video captured officer Dunlap asking Joshua his name and Douglas callously

     replying, "Crazy ass is what his name is." 20

                     45.       Still, no help was provided, and video shows officers violating TPD policy 21 by

         failing to tum Joshua on his side to allow for proper airway management, despite actual or

     constructive knowledge that Joshua was a high risk for death or seriously bodily injury based on:

                            a . their subjective awareness of Joshua's impairment obtained during the initial

                               encounter;

                            b. the extended cycle of exertion and exhaustion caused by the repeated triggering of

                               two CEWs in dart mode; and

                            c. the City policy prohibiting simultaneous use of CEWs and explicit manufacturer

                               warnings that communicated the dangerousness of the conduct.

                     46.       Despite this knowledge, officers kept Joshua face down in a restrained position for

     nearly fifteen minutes and continued to apply pressure to his back further restricting his air flow.

                     47.       During the time Joshua was restrained, EMTs employed by Defendant AMR

     arrived at the scene, but unnecessarily parked a half block away from the bank. ~ 2

                     48.       A single EMT asks the officers, " Is he out of it, pretty much?" Douglas responds

     "no," although another officer can be heard in the video responding "yes." At this point in the

     video, Joshua can only be heard making quiet, exasperated groans . 23




     ~0      Id. at 07: 11 .
     21
        See City of Tulsa, Tulsa Police Dep 't: Use of Conducted Electrical Weapons, Procedure File No. 3 1- 10 I E,
     Regulation No. 13 (e ffective May 9, 2014) (stating that ''[o]fficers shall not use any restraint technique that impairs
     respiration.").
     ~ 2 EMSA Patient Care Report re: Joshua Harvey, p.    I (Aug. 24, 2018).
     ~   3
             See supra, n. 5, at 17:2 1- 17:26.


                                                               10
Case 4:20-cv-00387-JFH-CDL Document
                        - --         2-1 Filed in USDC
                             - - --------·--·---   --  ND/OK on 08/06/20 Page 21 of 91




                 49.       The EMT asked a nearly unconscious Joshua for his name. Joshua could only

     "respond" with the same quiet, exasperated groans.

                 50.       Further, the officers violated TPD regulations m failing to request that EMSA

      evaluate Joshua. 24

                 51.       Upon the direction of the officers, the EMT stated that he would retrieve NARCAN

      nasal spray to administer to Joshua and left the lobby of the building.

                 52.      The EMT failed to make a crucial assessment of Joshua's medical condition before

     returning to the ambulance parked half a block away.

                 53.       As Joshua's breathing continued to deteriorate and his oxygen levels decreased,

     Douglas commented that Joshua was "[j]ust enjoying that high." 25 Despite merely showing slight

     head movements by this point and no visible signs of resistance, the officers continued to hold

     down Joshua and apply pressure to his back.

                 54.      Thereafter, Douglas and Dunlap acknowledged and discussed 26 Joshua 's clear

     exhibition of symptoms related to a condition TPD calls "excited delirium ." 27

                 55.      Per TPD policy, "Officers deploying a CEW should be aware of excited delirium

     and contributing factors that lead to excited delirium deaths." 28




     ~ 4 City of Tulsa,
                      Tulsa Police Dep 't : Use of Conducted Electrical Weapons, Procedure File No. 3 1- 101 E, Regulati on
     No. 6 (effective May 9, 2014) ("Officers shall request that EMSA personnel evaluate ... the subject").
     25
          See supra, n. 5 at 18:26.
     26
          Id. at 19:40- 19:52.
     27
       See City of Tulsa, Tulsa Police Dep 't : Use of Conducted Electrical Weapons, Procedure File No. 3 1- 10 I E,
     Definitions (effective May 9, 2014) (defining "excited delirium" as "a state of extreme mental and physiologica l
     excitement characterized by extreme agitation, hy perthermia, epiphoria, hostility, exceptional strength and
     endurance without apparent fatigue." ) (italics and boldface added).
     28
        City of Tulsa, Tulsa Police Dep 't: Use of Conducted Electrical Weapons, Procedure File No. 31-IOl E, Policy
     (effective May 9, 2014).


                                                              11
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 22 of 91




              56.      Further, TPD regulations state that "[s]ubjects displaying symptoms of excited

     delirium will be transported by EMSA to a hospital for observation and blood work. All persons

     who have been subjected to an CEW application should be monitored regularly while in police

     custody, even if they received medical care." 29

              57.      Despite Douglas and Dunlap 's references to excited delirium symptoms in

     describing their encounter with Joshua, all officers continued to deny Joshua needed medical

     attention in turning him on his side, and, instead, continued to use excessive force by holding him

     in a dangerous restraint position while applying pressure to Joshua's back.

              58.      After nearly fifteen minutes of exposing Joshua to a restraint position that was

     clearly unreasonable given the totality of the circumstances, an officer observed that Joshua had

     lost consciousness.

                    a. Joshua loss of consciousness was the result of suffering cardiac arrest due to the

                       officers ' unreasonable use of simultaneous deployment of CEWs in dart mode, the

                       prolonged multiple CEW cycles, and the deliberately indifferent restraint position

                       in which officers held Joshua.

              59.      Thereafter, Douglas runs to and opens the building door and alerts Defendant

     AMR 's employees, who were slowly walking up to the building with a gurney, that Joshua was

     unconscious.

             60.       The lack of urgency exhibited by the EMTs was unreasonable under the

     circumstances. ln particular, the amount of time it took for the lone EMT to go back to the




     29
      City of Tulsa, Tulsa Police Dep 't: Use of Conducted Electrical Weapons , Procedure File No. 3 1-101 E, Regulation
     No. 7 (effective May 9, 20 14).


                                                             12
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 23 of 91




     ambulance and return to the building with a gurney and additional EMTs- approximately three

     and a half minutes-was abhorrent given that the total distance amounted to a mere block.

              61.   By the time the EMTs finally entered the building, the video depicts them

     proceeding in an unreasonably lackadaisical manner.

              62.   Had the EMT reasonably assessed Joshua at the scene upon initial contact, the

     EMTs would have taken immediate measures to address Joshua's oxygen deficiency.

              63.   Instead, Joshua never regained consciousness and was pronounced dead three days

     later.

              64.   Though at least some of the officers involved went to the hospital, they left shortly

     thereafter and made no attempts to contact Joshua's family.

              65.   In fact, the Tulsa Police Department did not notify Joshua's family of the incident

     for over two days, providing the family a mere eight hours to be with Joshua before he died.

              66.   Upon information and belief, both Harris and Douglas were exposed to TAS ER

     training material that provided explicit warnings about the dangerousness of using multiple CEWs

     or triggering an excessive number of cycles, and knew that triggering an excessive number of

     cycles could predictably cause death.

              67.   Upon information and belief, both Harris and Douglas were exposed to the TPD

     procedure prohibiting the simultaneous use of CEWs and knew that simultaneous use was

     prohibited and could predictably cause death .

              68.   Upon information and belief, Taylor and Dunlap were exposed to TASER training

     material and the TPD procedure that provided explicit warnings for backing officers to secure

     suspects subject to CEWs use as soon as reasonably possible, and knew that such failure could

     predictably cause death.



                                                      13
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 24 of 91




             69.       Upon infonnation and belief, City expects its police officers to use CEWs against

     people who may require airway management fo llowing a CEW exposure but prior to the arrival of

     first responders.

             70.       Upon infonnation and belief, all the officers were exposed to the TPD regulation

     mandating that officers not restrain an arrestee in a position that would restrict breathing.

            7 1.       Upon infonnation and belief, and despite City's expectation, City does not train its

     police officers in airway management for persons exposed to multiple CEW cycles.

            72.        Given the City's expectation of its officers, and the frequency with which officers

     will encounter scenarios involving post-CEW exposure, the likelihood that a person will suffer an

     adverse medical event is highly predictable or a plainly obvious consequence of failing to provide

     airway management training.

            73.        Upon infonnation and belief, none of the officers involved in the incident were

     discipl ined for their violations of internal policies and procedures, despite policy violations

     constituting statutory excessive force under Oklahoma law. See 22 O.S. § 34. 1(b ).

            74 .      The following brief summaries taken from pleadings in cases filed against the City

     and TPD officers provide only representative examples of the frequent use of excessive force by

     TPD officers and the lack of adequate policies, training, supervision, and discipline on the part of

     the City to prevent this dangerous and unconstitutional conduct:

                   a. April 12, 2008: An unarmed and diminutive minor, TME, was walking past two
                      TPD officers when without provocation or justification the officer slammed him
                      onto concrete and beat his face. As a result of the beating, TME suffered a blowout
                      fracture of his eye, requiring corrective surgery; he also sustained pernrnnent
                      hearing and vision impairment. TME was not prosecuted for any crime relating to
                      the beating. TM E' s mother filed suit on his behalf and settled his claims against the
                      City of Tulsa and the TPD officers. See, Evans v. City of Tulsa, No. 08-CV-00547-
                      JHP-FHM (N.D. Okla. June 18, 2010).




                                                         14
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 25 of 91




                   b. July 27, 2010: Richard Smith ("Smith") was late checking out of his motel room.
                      TPD officers found an unarmed Smith intoxicated and lying naked on the hotel bed
                      virtually unresponsive. A TPD officer shot several rounds of pepper balls onto
                      Smith's face, head, and naked body. Smith was transported to a hospital for signs
                      of respiratory failure and severe bruising due to the repeated pepper ball shots.
                      Smith was not prosecuted for any crime relating to his motel stay and settled his
                      claims against the City of Tulsa and the TPD officers. See, Smith v. City of Tulsa,
                      No. I 1-CV-00113- JHP-PJC (N .D. Okla. Aug. 16, 2012).

                   c. February 16, 2012: While lawfully parked outside of the BOK Center waiting for
                      customers to return to his taxi, an unarmed Hussam Chammat ("Chammat" ) was
                      unlawfully seized and dragged from his taxi by a TPD officer. The TPD officer
                      unnecessarily handcuffed, beat, and pepper sprayed Chammat. Chammat was not
                      prosecuted for any crime relating to the beating. Chammat settled his claims against
                      the City of Tulsa and TPD officers. See. Harris v. Toliver, No. 12-CV-OO 162-JED-
                      FHM (N.D. Okla. Mar. 25 , 2013).

                   d. November 4, 2012: During a traffic stop, a TPD Officer beat an unarmed Christina
                      Winn ("Winn") and deployed his taser six times in less than two minutes. The TPD
                      officer's sworn testimony and written reports contradicted each other, and both
                      contradicted the taser deployment log. Winn suffered permanent injuries and
                      disfigurement and filed a lawsuit. Winn settled her claims against the City of Tulsa
                      and TPD officers. See, Winn v. City of Tulsa, No. CJ-2013-5262 (Tulsa Cnty. Dist.
                      Ct. filed Nov. 15, 2013), removal; No. 14-CV-00497-CVE-FHM (N.D. Okla. Aug.
                      22, 2014).

                   e. June 1, 2013: Jay Wayne Bates ("Bates" ) was having a seizure, and Bates' mother
                      called EMSA for assistance. TPD arrived and although Bates was on his own
                      property and having convulsions, a TPD officer repeatedly kicked and struck an
                      unarmed Bates with a baton while he was on the ground. Bates suffered a broken
                      hand and a broken rib. Bates settled his claims against the City of Tulsa and TPD
                      officers. See, Bates v. City of Tulsa, No. 14-CV-00280-GKF-FHM (N.D. Okla.
                      Sept. 3, 2015).

             75.      Ollie Brooks' case, highlighted in the 2019 Human Rights Watch report on Tulsa

     Police Department misconduct, 30 is particularly notable for Monell-claim purposes due to the

     overwhelming simil arities shared with Joshua 's case.




     30
       See generally , Human Rights Watch, "Get on the Ground! ": Policing. Poverty. and Racial Inequality in Tulsa.
     Oklahoma. A Case Study of US Law Enforcement (September 2019), https://www.hrw.org/report/201 9/09/ 12/get-
     ground-polic ing-poverty-and-racial-inequality-tulsa-oklahoma/case-study-us-law.


                                                           15
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 26 of 91




                  76.   Ollie Brooks was an older homeless man who worked odd jobs. He had served time

      in prison stemming from a 2002 misdemeanor charge for drug paraphernalia but had no subsequent

     convictions thereafter. ln 2015, however, he received a ticket - for jaywalking. One evening police

     came to a motel, where Brooks happened to be staying, and conducted a warrant sweep. Officers

     looked at the motel register and ran all the names for warrants. They found that Ollie Brooks had

     a warrant, and even though it was just for jaywalking, they chose to arrest him. TPD officers

     knocked on Ollie's door to arrest him. Officers pepper sprayed him and twice shocked him with a

     CEW. He collapsed at the scene and died a short time later. All over a jaywalking warrant. Just

     like in the instant case, TPD did not discipline the officers that killed Ollie and waiting days before

     informing his family and the public that they killed Ollie.

                  77.   Further, the Human Rights Watch report itself details extensive findings relevant

     to custom, policy, and practice of the City, which encourages, condones, tolerates, and ratifies the

     use of excessive force by law enforcement officers in the City, including, but not limited to, the

     following excerpt:

                  78.   "According to data provided by the department, of the 1700 incidents and 3,364

     distinct 'non-deadly' force actions reported by police from 2012 through 2017, the Tulsa Police

     Department found only two forceful acts that were not 'within policy. ' They imposed no discipline

     in either case. internal Affairs reports for those years indicated that all but five forceful acts were

     'within policy,' and only one resulted in discipline ." 31

                  79.   HRW provided the following conclusion regarding its study: "This report

     documents numerous instances where Tulsa police officers appear to have used force in an

     arbitrary, abusive or disproportionate manner. The evidence suggests that such incidents occur



     31
          Id. at 7.


                                                        16
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 27 of 91




      frequently. Yet, as discussed above, authorities purport to have detected only two uses of non-

      lethal force in recent years that deviated from established protocols- imposing no discipline in

     either instance. Human Rights Watch's analysis is that Tulsa authorities have failed to take

     effective steps to prevent officers from using force in an abusive manner, while also failing to

     adequately investigate and hold officers accountable for abuses. " 32

                                                               IV.

                                                    STA TEMENT OF CLAIMS


                                                            COUNT    l
                        42   U.S.C.   § 1983- FOURTH AMENDMENT VIOLATION -EXCESSIVE FORCE
                                        (AS TO ALL LAW ENFORCEMENT DEFENDANTS) 33


                 80.          Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

                 81.          All individual TPD officers to this claim, at all relevant times hereto, were acting

     under the color of state law in their capacities as law enforcement officers for the City of Tulsa.

                 82.          The City and its officials, employees, agents, and representatives were, at all

     relevant times, acting under the color of ordinances, policies, regulations, customs, and state law.

                 83.          At the time of the incident described above, Joshua had a clearly established

     constitutional right to be secure in his person from unreasonable seizure through excessive force.

                 84.          Any reasonable law enforcement officer would have known of this clearly

     established right at the time of the incident.

                 85.          Further, per manufacturer warnings, bulletins by the National Law Enforcement

     Technology Center, and/or TPD's own poli cies, any reasonable officer:


     32
          Id. at 207.
     33
       ·'Law Enforcement Defendants" includes the City of Tulsa, Chief Jordan, Officer Douglas, Officer Harris, Officer
     Taylor, and Officer Dunlap.


                                                               17
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 28 of 91




                  a. would have known of the increased risk of sudden death when using a CEW on

                     persons suffering from impairment, agitation, and/or over-exertion.

                  b . would not have engaged in simultaneous deployment of multiple CEWs in dart

                     mode and use of multiple completed cycles at the same tim e against a person.

                  c. would have controlled and restrained a person effectively subdued during or

                     immediately after completion of a CEW cycle, whereupon the person experiences

                     neuromuscular incapacitation, in order to minimize the risks associated with

                     cumulative CEW effects.

                  d. would not have engaged in prolonged cycling ofCEWs against a person as a means

                     of achieving "pain compliance."

                  e. would have, upon securing the person, turned the person on his side to allow for

                     ease of breathing, and would not have held the person down while he was lying

                     face down on his stomach in order to avoid sudden death following taser use.

            86.      All individual TPD officers engaged in the use of force that was objectively

     unreasonable in light of the facts and circumstances confronting them, violating Joshua's Fourth

     Amendment rights.

                  a. All individual TPD officers possessed sufficient information to understand and

                     appreciate that Joshua     suffered    from   impairment,   agitation,   and   over-

                     exertion/exhaustion by the time they entered the bank in pursuit of Joshua and

                     during the time in which he was effectively subdued.

                  b . Defendants Harris and Douglas used excessive force via simultaneous deployment

                     of two CEWs in dart mode against Joshua and by continuing to cycle their CEWs

                     in dart mode in order to achieve "pain compliance" by improper means.



                                                       18
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 29 of 91




                   c. Neither Taylor nor Dunlap took reasonable steps to protect Joshua from the

                      objectively unreasonable use of force by Harris and Douglas, despite having ample

                      opportunity to do so, and instead stood back and, further, made no attempt to secure

                      Joshua after he clearly experienced neuromuscular incapacitation.

                   d. After Joshua was subjected to excessive force by simultaneous CEW use lasting

                      over a minute, Defendants Harris, Douglas, Taylor, and Dunlap unnecessarily and

                      unreasonably applied pressure to Joshua' s back as he lay face down on his stomach,

                      effectively subdued, in a manner known to contribute to sudden death following

                      CEW use that conforms to manufacturer guidelines and TPD policy.

             87.      Defendants Harris, Douglas, Taylor, and Dunlap unreasonably used excessive force

     against Joshua, resulting in his death.

             88.      The acts or omissions of the individual TPD officers were the moving force behind

     and the proximate cause of Joshua's death.

             89.      The acts and omissions of individual TPD officers were engaged in pursuant to the

     custom and practice of the C ity, which encourages, condones, tolerates, and ratifies the use of

     excessive force by law enforcement officers in the C ity through a lack of discipline and inadequate

     training.

             90.      As a direct and proximate cause of the acts and omissions detailed above, all Law

     Enforcement Defendants are liable for the pain, injury, loss of consortium, and death that Joshua

     suffered. Redress is authorized by 42 U.S.C. § 1983.

             91.      Defendants are not entitled to qualified immunity for the complained conduct.




                                                       19
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 30 of 91




                                                 COUNT2
      42   U.S.C. § 1983 -   FOURTEENTH AMENDMENT VIOLATION-DEPRIVATION OF LIFE WITHOUT
                                              DUE PROCESS
                                (AS TO ALL LAW ENFORCEMENT DEFENDANTS)

               92.   Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

               93.   All individual TPD officers to this claim, at all relevant times hereto, were acting

     under the color of state law in their capacities as law enforcement officers for the City of Tulsa.

               94.   The City and its officials, employees, agents, and representatives were, at all

     relevant times, acting under the color of ordinances, policies, regulations, customs, and state law.

               95.   Prior to the incident, the City developed and maintained policies, practices,

     customs, and a culture that was deliberately indifferent to the constitutional rights of residents of

     the City, and thereby caused the violation of Joshua's constitutional rights under the due process

     clause of the Fourteenth Amendment of the United States Constitution.

               96.   Joshua's right to due process was violated when Defendants Harris, Douglas,

     Taylor, and Dunlap, with deliberate indifference to Joshua's rights, engaged in acts and omissions

     that caused his death, as described herein.

               97.   The City violated Joshua's right to due process by being deliberately indifferent to

     its duty to provide proper training and supervision of Officers Harris, Douglas, Taylor, and Dunlap,

     in violation of the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

               98.   The City violated Joshua's right to due process by maintaining a practice, custom,

     and/or culture of using excessive force against City residents, including excessive force through

     the use of CEW s and unreasonable restraint positions that City knew would contribute to sudden

     death.




                                                        20



                             -------   - -- - - - - - - - - · - - - - -   ···---   -------- · -- ------ ··-------···-
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 31 of 91




               99.     The City was aware of TPD's use of excessive force, yet routinely ratified such

      illegal conduct by failing to discipline and/or reprimand TPD officers like those involved herein

      for lheir known misconduct and violations of internal policies, procedures, and regulations, lhereby

      ensuring that employee-officers would continue to use excessive force in a manner that would

     predictably result in death.

               100.    The City maintained a policy, practice, and custom of failing to properly train TPD

     officers as to CEW use and restraint positions that avoid contributing to sudden death.

               10 I.   The acts and omissions of individual TPD officers were engaged in pursuant to lhe

     custom, policy, and practice of the City, which encourages, condones, tolerates, and ratifies

     violations of constitutional rights by law enforcement officers in the City.

               I 02.   As a direct and proximate cause of the acts and omissions detailed above, the

     individual TPD officers violated Joshua' s right to a familial relationship with his son, and all Law

     Enforcement Defendants are liable for the pain, injury, loss of consortium, and death that Joshua

     suffered. Redress is authorized by 42 U.S.C. § 1983.

               103.    Defendants are not entitled to qualified immunity for the complained conduct.

                                                     COUNT 3
       42 U.S.C. § 1983 - FOURTEENTH AMENDMENT VIOLATION - DELIBERATE INDIFFERENCE TO
                                              MEDICAL NEED
                                (AS TO ALL LAW ENFORCEMENT DEFENDANTS)


               104.    Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

               I 05.   At all times relevant to the allegations herein, individual TPD officers acted or

     failed to act under color of state law.

               I 06.   At all times re levant to the allegations herein, individual TPD officers were acting

     pursuant to municipal custom, policy, or practice in their actions pertaining to Joshua.


                                                        21
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 32 of 91




             107.     Individual TPD officers knew or should have known of Joshua 's condition, which

     required immediate intervention, resulting from:

                  a. Joshua's agitation and/or intoxication, of which the aforementioned Defendants

                      knew or should have known based upon their initial encounter and interactions with

                      Joshua;

                  b . Harris and Douglas' simultaneously deployment of their CEWs and administration

                      of prolonged CEW cycles in dart mode lasting over a full minute, cumulatively;

                  c. the individual TPD officers' use of a restraint position known to promote sudden

                      death in arrestees subjected to CEWs;

                  d . the individual TPD officers' application of pressure to Joshua's back while he was

                      restrained;

                  e . Joshua's ever-deteriorating state throughout the entirety of the time in which he

                      was restrained.

             108.     Individual TPD officers had an obligation to provide adequate care to Joshua

     Harvey, and despite actual or constructive knowledge that Joshua Harvey was suffering from an

     objectively serious medical condition, and with indifference to the consequences, the indi vidual

     TPD officers either did nothing to respond to the emergent medical condition confronting them,

     or their actions were such a departure from what constitutes an adequate response that their conduct

     exhibited indifference to the circumstances confronting them.

             I 09 .   The acts and omissions of individual TPD officers were engaged in pursuant to the

     custom, policy, and practice of the Ci ty, and the City 's unconstitutional policies, customs, or

     practices were the legal and proximate cause of Joshua 's injuries and death.




                                                      22
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 33 of 91




               110.    The failure of individual TPD officers to provide adequate care to Joshua Harvey

     for several minutes either prolonged his suffering or caused his condition to worse, for which all

     Law Enforcement Defendants are liable.

                                                     COUNT4
       42 U.S.C. § 1983 -FOURTEENTH AMENDMENT VIOLATION-DELIBERATELY INDIFFERENT
         PRACTICES, CUSTOMS, TRAINING, SUPERVISION, AND RATIFICATION - MONELL CLAIM
                                       (AS TO THE CITY)

               111.    Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

               112.    Individuals deprived of their Fourteenth Amendments rights may seek redress

     under 42 U .S.C. § 1983. Section 1983 provides a cause of action against any "person" who

     deprives an individual of federally guaranteed rights "under color" of state law.

               113 .   The City and its officials, employees, agents, and representatives were, at all

     relevant times, acting under the color of ordinances, policies, regulations, customs, and state law.

               114.    At all times relevant to the allegations herein, individual TPD officers were acting

     pursuant to municipal custom, practice, and culture in their actions pertaining to Joshua.

               115.    Upon information and belief, underreporting excessive CEW exposure is

     widespread within the agency and tolerated by City and its authorized deci sionmakers through a

     failure to discipline offender-officers and by failing to take reasonable steps to determine the

     accuracy of officer-reported CEW cycles.

               116.    Upon information and belief, it is the practice and/or custom of TPD--pursuant to

     a culture which instills and/or fails to address the " warrior" mentality that promotes officers' use

     of tactics that needlessly create use of force situations-to decline the option of assistance from

     CIT and/or civilian mental health professionals.




                                                        23
Case 4:20-cv-00387-JFH-CDL
              - - - - -- -     Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 34 of 91
                           ------




              117.   The City violated Joshua 's right to due process by being deliberately indifferent to

      its duty to provide proper training and supervision of Officers Harris, Douglas, Taylor, and Dunlap,

      in violation of the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

              118.   The City violated Joshua's right to due process by maintaining a practice, custom,

      and culture of using excessive force against City residents, including excessive force through the

      use of CEWs and unreasonable restraint positions that contribute to sudden death.

              119.   The City's actions reveal that its written CEW policy is a policy in name only; City

      maintains and enforces an official practice of permitting multiple, excessive, and life-threatening

      CEW exposures and routinely ratified such illegal conduct by failing to discipline and/or

      reprimand TPD officers like those involved herein for their known misconduct and violations of

      internal policies, procedures, and regulations.

              120.   The City maintained a policy, practice, and custom of fai ling to properly train TPD

     officers as to CEW use and restraint positions that avoid contributing to sudden death.

             121.    The City and its policymakers know the officers in this case used deadly force in

     violation of agency policy, and upon information and belief, the City and its policymakers did not

     enforce the written CEW policy or impose any measure of discipline on the officers.

             122.    Upon information and belief, underreporting excessive CEW exposure is

     widespread within the agency and tolerated by City and its authorized decisionmakers through a

     fai lure to discipline offender-officers and by failing to take reasonable steps to determine the

     accuracy of officer-reported CEW cycles.

             123.    The existence of the " warrior" mentality that permeates within TPD, which

     encompasses a practice or custom of declining to utilize resources that would otherwise mitigate

     officers' needless tactics that promote the use of force, is a culture that has historically resulted in



                                                        24
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 35 of 91




     constitutional violations that the City was aware of prior and up to Joshua' s death . Further,

     constitutional violations are highly predictable and plainly obvious consequences of the culture of

     "warrior" police officers within TPD.

             124.   As a direct and proximate cause of the acts and omissions detailed above, all

     individual TPD officers declined to utilize additional resources that are instrumental in reducing

     fatal police encounters involving persons with mental health conditions.

             125.   As a direct and proximate cause of the acts and omissions detailed above, Harris

     and Douglas, in the presence of two other backing officers, simultaneously deployed their CEWs

     in dart mode against Joshua and cycled their CEWs 27 times, resulting in unreasonable and

     prolonged CEW exposure of over a full minute, with deliberate indifference to Joshua's known or

     perceived agitation from mental illness and/or intoxication.

             126.   As a direct and proximate cause of the act and omissions detailed above, Taylor

     and Dunlap failed to intervene in the excessive use of CEWs by Harris and Douglas.

             127.   As a direct and proximate cause of the acts and omissions detailed above, all of the

     officers engaged in excessive force in restraining Joshua face down and applying pressure to his

     back.

             128.   As a direct and proximate cause of the acts and omissions detailed above, all of the

     officers failed to provide necessary medical aid to Joshua.

             129.   As a direct and proximate cause of the acts and omissions detailed above, none of

     the officers were reprimanded or disciplined for their acts or omissions that both violated Joshua's

     constitutional rights and TPD internal policies, procedures, and regulations.




                                                     25
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 36 of 91




               130.    The City violated Joshua's right to due process by being deliberately indifferent to

     its duty to provide proper training and supervision of Officers Harris, Douglas, Taylor, and Dunlap,

     in violation of the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

               131.    The City violated Joshua's right to due process by maintaining a practice, custom,

     and culture of using excessive force against City residents, including excessive force through the

     use of CEWs and unreasonable restraint positions that contribute to sudden death.

               132.    The City, through its long-standing customs, practices, and policies, in addition to

     its failure to adequately train officers on CEW use and airway management in compromised

     arrestees, as well as its ratification of unconstitutional conduct, acted with deliberate indifference

     to the constitutional rights of its residents, and its acts and omissions were the moving force behind

     Joshua's death.

               133 .   As a direct and proximate cause of the acts and omissions detailed above, the City

     is liable for the pain, injury, loss of consortium, and death that Terence suffered. Redress is

     authorized by 42 U.S.C. § 1983.

                                                     COUST6
         42 U.S.C. § 1983 -     FOURTEENTH AMENDMENT VIOLATION-SUPERVISORY LIABILITY
                                          (AS TO DEFENDANT JORDAN)


               134.    Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

               135 .   Individuals deprived of their Fourth and Fourteenth Amendment rights may seek

     redress under 42 U.S.C . § 1983. Section 1983 provides a cause of action against any "person" who

     deprives an individual of federally guaranteed rights "under color" of state law.

               136.    At all relevant times, Chief Jordan acted under color of and authority of state law

     in his capacity as



                                                        26



                                                                                             -·---- - •· -   ... ·•   I
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 37 of 91




             13 7.   As a direct and proximate cause of the acts and omissions detailed above, former

     C hief Jordan is liable for the pain, injury, loss of consortium, and death that Joshua suffered .

      Redress is authorized by 42 U.S.C. § 1983.

             138.    Former Chief Jordan personally invol ved himself in constitutional violations

     against Joshua by drafting, reviewing, approving, and/or partic ipating in the creation of

     constitut ionally deficient policies, procedures, training manuals, training curriculum, and/or

     customs and practices for TPD during his time as TPD chief, including use of force via CEWs

     proper restraint positions, and interacting with citizens suffering from diminished capacity.

             139 .   Former Chief Jordan exercised control and discretio n over these officers' activities,

     and officers like them who committed prior instances of excessive force against similarly s ituated

     citizens.

             140.    Former Chief Jordan failed to properly discipline TPD officers, such as Officers

     Harris, Douglas, Taylor, and Dunlap, who engaged in excessive force and failed to address the

     medical need of Joshua. In fact, former Chief Chuck Jordan knew of multiple violations of citizens'

     constitutional rights and acquiesced in their continuance.

             141 .   Fromer Chief Jordan promulgated, created, implemented, or utilized policies that

     caused the deprivation of Joshua's rights. Former C hief Jordan knew and/or should have been

     obvious that the maintenance of the aforementioned fonnal policies, practices and/or w idespread

     customs, and the failure to train and properly supervise officers would result in the constitutiona l

     v iolations, such as what happened to Joshua.

             142.    Former Chief Jordan also fai led to promulgate, create, or maintain these rules or

     procedures, desp ite repeated cases of excessive force and questionable officer-involved shootings

     by officers at TPD .



                                                      27
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 38 of 91




               143 .   Former Chief Jordan knew, or should have known, that poorly trained, improperly

     supervised, and undisciplined officers, who are empowered with deadly weapons, present a known

     and obvious risk of abuse of power and lethal violence to the population of the City.

               144.    As a direct and proximate cause of the acts and omissions detailed above, former

     Chief Jordan is liable for the pain, injury, loss of consortium, and death that Joshua suffered.

     Redress is authorized by 42 U.S.C. § 1983.

               145 .   Defendant Jordan is not entitled to qualified immunity for the complained conduct.

                                                     COUNT6
         42 U.S.C. §§ 12101-213 - DELIBERATE INDIFFERENCE TO RIGHTS SECURED UNDER THE
                                   AMERICANS WITH DISABILITIES ACT (ADA)
                                             (AS TO THE CITY)

               146.    Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

               147.    Joshua's history of bipolar disorder and schizophrenia qualify as disabilities within

     the purvi ew of the ADA.

               148.    Joshua was otherwise qualified to participate in or receive the benefit of the City 's

     services, programs, or activities.

               149.    Joshua was denied the be nefits of the City's services, programs, or activities by

     reason of his disabilities.

               150.    Specifically, the indi vidual officers failed to provide reasonable accommodations

     and/or modifications for Joshua's disabilities after he was subdued by the individual TPD officers,

     who failed to take his mental illness into account.

               151 .   Despite policies providing for reasonable accommodations/modifications for

     interacting with emotionally disturbed persons, the officers did not make those services available

     to Joshua.


                                                        28
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 39 of 91




                152.    With information indicating Joshua suffered from an actual or perceived mental

     health condition, the officers, acting pursuant to the City's customs and practices, precipitated the

     need to utilize force against Joshua, and then failed to accommodate for his condition after he was

     subdued.

                153 .   The acts and omissions of City's officers were a direct and proximate cause of

     Joshua 's pain, injuries, and ultimate death. By virtue of the officers' acting pursuant to the customs

     and practices of the City, the City 's actions were the "moving force" behind Joshua's pain, injuries,

     and death. Accordingly, the City is liable for damages authorized under the ADA.

                                                  COUNT7
                                          COMMON LAW - NEGLIGENCE
                                              (AS TO THE CITY)

                154.    Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein .

                155.    City, through its officers, owed a duty of reasonable care in the police-citizen

     encounter with Joshua, including a custodial duty defined and controlled by the special relationship

     doctrine. City and its officers breached that duty by using an unreasonable amount of force, and

     by failing to take alleviate risks to a person in custody, which cased injuries and damages for which

     the City is liable.

                                                 COUNTS
                                   STATUTORY LIABILITY - EXCESSIVE FORCE
                                             (AS TO THE CITY)

                156.    Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.




                                                         29
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 40 of 91




               157.   City adopted and maintained an official written policy explicitly prohibiting the

     actions of the individual law enforcement officers as more fully detailed above, and Oklahoma law
                                                                                                               ·.

     defines "excessive force" as force used in violation of agency policy.

               158.   Accordingly, the individual Law Enforcement Defendants used statutory excessive

     force against Joshua in violation of Oklahoma law for which the City is liable under the Oklahoma

     Governmental Tort Claims Act.

                                             COUNT 9
                         COMMON LAW - NEGLIGENT TRAINING AND SUPERVISION
                                     (AS TO DEFENDANT AMR)

               159.   Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

               160.   Defendant AMR had a duty to exercise reasonable care in the hiring, training, and

     supervision of its employees in a manner that provided arrestees under their care with reasonable

     medical care and treatment.

               161.   Defendant AMR breached its duty to exercise reasonable care in the training and

     supervision of its subordinate employees.

               162.   Defendant AMR knew or should have known of the lack of supervision, experience,

     and training among its employees, and also had reason to know that its employees were likely to

     harm arrestees of TPD in need of medical care, including Joshua.

               163.   In failing to exercise reasonable care in the training and superv1s1on of its

     employees relative to their providing reasonable medical care and treatment, Defendant AMR was

     negligent.

               164.   The negligence of Defendant AMR proximately caused Joshua significant physical

     and mental pain, suffering, and, ultimately, his death.



                                                       30
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 41 of 91




               165.   Defendant's conduct has proximately caused Estate significant pain, suffering,

     grief, loss of comfort and society, and other damages arising from the suffering and ultimate death

     of Joshua.

                                             COUNT 10
                           COMMON LAW - NEGLIGENCE-VICARIOUS LIABILITY
                                     (AS TO DEFENDANT AMR)

               166.   Estate hereby incorporates all other paragraphs of this Petition as if fully set forth

     herein.

               167.   Defendant AMR is vicariously liable for the acts and omissions of its employees

     and/or agents under the doctrine of respondeat superior.

               168.   At all times relevant hereto, Defendant AMR employed the aforementioned EMTs.

               169.   At all times relevant hereto, the EM Ts acted within the scope of their employment

     and with the intent to benefit their employer, Defendant AMR.

               170.   During the course of this medical treatment, the EMTs were negligent in their care

     and treatment of Joshua.

               171.   The EMTs had a duty to provide reasonable medical care and treatment to arrestees

     subjected to CEW usage at the hands of police, including Joshua.

               172.   The EMTs breached their duty of care when they failed to provide Joshua with

     reasonably obtainable and necessary emergency medical treatment as required by applicable

     standards of care, custom, and law.

               173.   The EMTs failed to adequately assess and treat Joshua, even as Joshua 's medical

     condition, which was capable of assessment under the circumstances, deteriorated while in police

     custody.




                                                       31
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 42 of 91




             174.     The   EMTs    failed    to   adequately   intervene and reasonably     instruct the

     aforementioned individual TPD officers. Instead, the EMTs unreasonably abdicated their duties

     and responsibilities by following the medical direction of non-medical professionals.

             175.     Further, the EMTs displayed an overall lack of medical urgency in assessing and

     treating Joshua during a clear medical emergency that was reasonably cognizable under the

     circumstances.

            176.      In failing to adequately assess, diagnose, and treat Joshua, and otherwise medically

     intervene in Joshua's deliberately indifferent restraint position on his behalf, and for their overall

     lack of reasonable urgency under the circumstances, the EMTs were negligent.

            177.      The negligence of the EMTs, and by extension Defendant AMR, proximately

     caused Joshua significant physical and mental pain, suffering, and, ultimately, his death.

            178.      Defendant's conduct has proximately caused Estate significant pain, suffering,

     grief, loss of comfort and society, and other damages arising from the suffering and ultimate death

     of Joshua.

                                                  COUNT 11
                                               WRONGFUL DEATH
                                             (AS TO ALL DEFENDANTS)

            179.      Plaintiffs claims are actionable under the Oklahoma Wrongful Death Act, 12

     O.S. § I 053. Such claims are distinguishable from Survival Actions in Oklahoma in accordance

     with Boler v. Security Health Care, l.l.C., 336 P.3d 468 (Okla. 2014), 2014 OK 80.

            180.      As a direct result of the wrongful and negligent acts of all aforementioned

     Defendants, the next of kin of the decedent is entitled to incurred burial expenses, loss of the

     pecuniary value of services expected to be performed by the decedent and other damages

     recoverable under the Act including, but not limited to solatium damages.



                                                        32
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 43 of 91




                                                   COUNT    12
                                               SURVIVAL CLAIM
                                          (AS TO ALL DEFENDANTS)


            181.    Pursuant to 12 O.S. § 1051, the decedent's right of survival arising from the

     wrongful and negligent conduct by all aforementioned Defendants is held by Roma Presley, the

     legal representative of the Estate of Joshua Harvey. Plaintiff, Roma Presley demands all damages

     recoverable under the Act including substantial damages for funeral and medical expenses and

     conscious pain and suffering, as well as any other damages recoverable under the Act.

                                           PRAYER FOR RELIEF

            Plain ti ff prays this Court will grant the following:

            I.      Judgment in excess of seventy-five thousand dollars ($75,000.00) in favor of
                    Plaintiff, for all actual damages suffered by Joshua and his heirs, including
                    without limitation, those emanating from physical pain, mental anguish and
                    e motional distress, pecuniary loss, and loss of consortium, loss of enjoyment
                    of life, and economic damages

            2.      Judgment in favor of Plaintiff as damages for violations of Joshua's constitutional
                    rights.

            3.      Punitive damages to the extent permitted by law.

            4.      A declaration that the excessive force against Joshua, as described herein, was
                    unconstitutional as a matter of law.

            5.      An award of attorneys' fees and costs, including expert witness fees, pursuant to 42
                    U.S.C. § 1988(b), and any other applicable provisions of law.

            6.      Any and all further relief this Court deems just and equitable, including pre- and
                    post-judgment interest at the appropriate lawful rate.


                                                    Respectfully subm itted,




                                                    Damario Solomon-Simmons, OBA # 20340
                                                    SoLOMONSIMMONSLAW



                                                       33
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 44 of 91




                                       60 l South Boulder Avenue, Suite 600
                                       Tulsa, Oklahoma 74119
                                       Phone: (918) 551-8999
                                       Fax: (918) 582-6106
                                       Email: dss@solomonsimmons.com

                                               -and-

                                       J. Spencer Bryan, OBA # 19419
                                       Steven J. Terrill, OBA# 20869
                                       BRYAN & TERRILL LAW, PLLC
                                       9 East 4th St., Suite 307
                                       Tulsa, Oklahoma 74103
                                       Phone: (918) 935-2777
                                       Fax: (918) 935-2778
                                       Email: jsbryan@bryanterrill.com
                                               sjterrill@bryanterril I. com

                                       Attorneys for Plaintiff




                                          34
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 45 of 91


                     \                                                                            ll~l~l~mR~lll
                                                                                                   • 1 0 4 73406 79 •
                                IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                              STATE OF OKLAHOMA

             ROMA PRESLEY, AS SPECIAL                         )
             ADMINISTRATOR OF THE ESTATE OF                   )
             JOSHUA WAYNE HARVEY,                             )
                                                              )
                                      Plaintiff,              )
                                                              )
                V.                                            )
                                                              )    CASE No. CJ-2020-1518
                                                              )    THE HONORABLE DOUG DRUMMOND
             CITY OF TULSA, a municipal corporation;          )
             NIGEL HARRIS, individually;                      )
             STEVEN DoUGLAS, individually;                    )
             JAYE TAYLOR, individually;                       )
             PATRICK DUNLAP, individually;                    )
             CHARLES JORDAN, individually;                    )
             AMERICAN MEDICAL RESPONSE                        )
             AMBULANCE SERVICE, INC., a foreign               )                             FDISTRIQT COURT
                                                                                                I L E D
             corporation;                                     )
                                                           )                                   JUL 2 8 ZOZO
                                      Defendants.          )                             DON NEWBERRY, Court Clerk
                                                           )                             STATE OF OKLA. TUI.SA COUNTY
                                                    ORIGINAL SUMMONS

             SERVE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED

              Nigel Harris

                         TO THE ABOVE-NAMED DEFENDANT:

              You have been sued by the above-named Plaintiff, and you are directed to file a written answer
              to the attached petition in the court of the above address within twenty (20) days after service of
              this summons upon you, exclusive of the day of service. Within the same time, a copy of your
              answer must be delivered or mailed to the attorney for the Plaintiff. Unless you answer the
              petition within the li~~ted, judgment will be rendered against you with costs of the action.

                         Issued this -~
                                      -- day
                                         ti  of June, 2020.




              (SEAL)



                         This summons was served on the 2o        day o~           '2020.




                                                                   (Signature of person serving summons)


              YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
              CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH AITORNEY SHOULD
              BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
              THE TIME LIMJT STATED IN THE SUMMONS




                                                                                                                    p
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 46 of 91
                   '


                                                        PROOfr OFSl!RVICI:

                                                                                           Csc No. C:$ - "lP1.D • I ~I 'i?i
                                                                                               ·'
        I. Ken Corbin. being duly sworn, certify that I receimf the following documad(s) eo wit:
        X    Summom .t. ~                           _   Motion To Modify _ _ _ _ __                                    HOA

             SmalJCIUm~                            _    Sabpoeoa _ _ _ _ _ __

        _    Ford>le F.dry' ct DelBiner                 Gsnisbaacat _ _ _ _ _ __                               _       Haring

             Other~----------------------------~
                                                                           .               .
        Penooal Service: by delivering a true copy of said process to: _N\_~+-C\
                                                                              _t\.A~~mY~~~---------

       • LrDo     i.viL     ~                                                           on     7/-u>fu:>               at l: lo f' , "\· .

        Usml Pllcc OfResidenc:e: by leaving a copy of said process for _ __ _ _ _ _ _ _ _ _ _ __ _

        with _ _ _ _ _ _ _ __ __ _ miideot/family mc:mbcT 1S years of age or older oo _ _ __

        -----~--------- which is his/her usual place of residence.

       Corpontion/Partip: by delivering a true c:opy of said process to: - - --                     - - - -- - -- - -
       be/she being the Registaed Agent/officer/pllrtner/per.loo in charge tben:of at the time of said ai.tity loc8tcd mt



        POiied: by posting a tnac .t. com:ct copy of said fXUCCSS to tbe pnmises at _ _ _ __ _ __ _ __ _

        whK:b Q die possessim of mmed Dcfeodlllll(s) _ _ __ _ _ _ _ _ _ _ _ _ md U                                       OD -       -   -


       mailed a copy ofsmte by Certified Mall, Rdum Receipt Requested# - - -- - - -- - --

       Not Found: said poc;es., wa DOC served for the followiog rcmon(s): -      - - - - -- - --                                -       --




                                                             AFFIDAVIT

       I, Ken Corbin. the undenigned, say under oath & under penalty of perjury that I served the above process & made
                                                     f
       return thereon&: that I am duly authorized to make this affidavit.      ~.
                                              C- Jr\                             #"'K
                                                                                    ._e_C_
                                                                                       n orb-'--in---L-,-
                                                                                                       iccnse
                                                                                                         -__,,#_.
                                                                                                                PS
                                                                                                                 -S.,..---
                                                                                                                       20 .,..,1~
                                                                                                                                9-_,,
                                                                                                                                   2- 6


       Subscribed and SWQftl to before    ~G~,Ju: fl                                            ,   Notary, oo this     ~day
        of     q~                                  ,20~.                                   KATHALEEN $. DANIELS
                                                                                           N<>tary PubMc In I/Id lor
                                                                                          STATE OF OKLAHOMA
                                                                                          Commission #00003633
                                                                                               Expires: Apr116, 2024
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 47 of 91



                             IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                           STATE OF OKLAHOMA

              ROMA PRESLEY, AS SPECIAL                       )
              ADMINISTRATOROF THE ESTATE OF                  )
              JOSflUA WAYNE HARVEY,                          )
                                                             )
                                    Plaintiff,               )
                                                             )
                v.                                           )
                                                             )     CASE No. CJ-2020-1518
                                                             )     THE HONORABLE DOUG DRUMMOND
             CITY OF TULSA, a municipal corporation;         )
             NIGEL HARRIS, individually;                     )
             STEVEN DOUGLAS, individually;                   )
             JAYE TAYLOR, individually;                      )
             PATRICK DUNLAP, individually;                   )
             CHARLES JORDAN, individually;                   )
             AMERICAN MEDICAL RESPONSE                       )
                                                                                 1rs11ucr couar
             AMBULANCE SERVICE, INC., a foreign              )
                                                                                       I.. E D
             corporation;                                    )                        JUL 2 8 2020
                                                             )                  DON NEWBER -
                                    Defendants.              )                 STATE OF OIQ,t ~r~ Co(J(f Clerk
                                                                                                v•SA COUNJy
                                                             )
                                                  ORIGINAL SUMMONS

              SERVE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED

              Steven Douglas

                     TO THE ABOVE-NAMED DEFENDANT:

              You have been sued by the above-named Plaintiff, and you are directed to file a written answer
              to the attached petition in the court of the above address within twenty (20) days after service of
              this summons upon you, exclusive of the day of service. Within the same time, a copy of your
              answer must be delivered or mailed to the attorney for the Plaintiff. Unless you answer the
              petition within the time stated, judgment will be rendered against you with costs of the action.

                     Issued this £day of June, 2020.




              (SEAL)



                     This summons was served on the 1c>':: day of      -X-ry       '2020.



                                                                   (SignitUreOfPC!S(;n serving swnmons)


              YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
              CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD
              BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
              THE TIME LIMIT STATED IN THE SUMMONS
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 48 of 91




                                                      PRO<W OF SDVICE



        I, Keo Corbin, beiDg daJy sworn. cutify that J m:eiwd the foUowing documan(s)"to wit:

        X   Summom4: ~                            _   Motion To Modify _ _ _ __                         HOA

            Small CJUas AJlidmtK>rder             _   Subpoena _ _ _ _ _ __ _

       _    Forcible f.nrry 4: Decainer               Gsnislamt
                                                                   - -- - -- - -
            Olhcr' _ _ __ _ _ _ _ _ _ _ __ _ _ _ _ __ _ _ _ _ _ _ _ __ _                                                ~




       Penooal Service: by delivering a true copy of said proct:M to: -=
                                                                      ~ '-'-'"-=-"--'
                                                                                   ~ ::;__,;~
                                                                                            14!
                                                                                             ;z..:;....._ _ _ _ _ _ _ __

       at ~1>'0 C:.v)&... ~                  ~,'A .12\L                             on ?   Jio /1.o    at } ~ cm   f',"°"' •.
       Usual Pllce OfRc:sidcnce: by leaving a copy of said process for _ _ __ _ _ _ _ _ _ _ _ _ __

       with _ _ __ _ _ _ _ __ _ _ resident/family member 15 ycan of age or older on _ __                            _

       -----~--------- which is hislbcr usual place of resideoce.
       ~: by                        delivering a true copy of said process to: _ _ _ ___ _ __ __ __ _

       he/she being the Lgistaed Apt/officcr/pertnerfpcnoo in charge Cbem>f at the time of said entity locak:d It



       Poskd: by posdng a true& coaect copy of Wei process to the prani1es at _ _ _ __ _ _ _ _ __

       whidl 6 the pow ssioo ofnaned Defendlml(s) _ _ _ _ _ _ _ _ _ _ _ __ and• OD - - -

       mailed a copy of umc by Certified Mail, Rdum Receipt Requested# - - - - -- -- - - - - -

       Not Found: said process wa not ser¥ed for the following ieatOO(s): -   - -----------



       M'13Cellaoeous: _ _ _ _ _ __ _ __ __ _ _ __ _ _ _ _ __ _ _ _ _ _ __

                                                           AFFJDAVJT

       ~ Km C<nbin, d>c undersigned, gy undcr ooth I< umle<penalty of porj""/dt~             die)')">"'"""°" I< """"'
       return thereon & that lam duly authorized to make this affidavit.          ~

                                          ~                                   Ken CorbU.          Ll<cnse #PSS 2-019-26
       Subscribed and sworn to befure     ~~j)                                          ,Nocary, on lhis028"'day
       of   Cf'4                                 ,2~.
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 49 of 91

               ...

                             IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                           STATE OF OKLAHOMA

             ROMA PRESLEY, AS SPECIAL                       )
             AoMINISTRATOR OF THE ESTA TE OF                )
             JOSHUA WAYNE HARVEY,                           )
                                                            )
                                    Plaintiff,              )
                                                            )
               v.                                           )
                                                            )     CASE No. CJ-2020-1518
                                                            )     THE HONORABLE DOUG DRUMMOND
             CITY OF TULSA, a municipal corporation;        )
             NIGEL HARRJS, individually;                    )
             STEVEN DOUGLAS, individually;                  )
             ]A YE TAYLOR, individually;                    )
             PATR ICKDUNLAP, individually;                  )
             CHARLES JORDAN, individually;                  )
             AM'ERICAN MEDICAL RESPONSE                     )
                                                                                   ~ISTlUCT COUR.1:_
             AMBULANCE SERVICE, INC., a foreign             )
                                                                                         I L E D
             corporation;                                   )                           JUL 2 8 2020
                                                            )
                                    Defendants.             )                     DON NEWBERtW, Court Clerk
                                                                                  STATE OF OKLA. TUI.SA COUNTY
                                                            )
                                                  ORIGINAL SUMMONS

             SERVE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED

             Jaye Taylor

                     TO THE ABOVE-NAMED DEFENDANT:

             You have been sued by the above-named Plaintiff, and you are directed to file a written answer
             to the attached petition in the court of the above address within twenty (20) days after service of
             this summons upon you, exclusive of the day of service. Within the same time, a copy of your
             answer must be delivered or mailed to the attorney for the Plaintiff. Unless you answer the
             petition within the tizted, judgment will be rendered against you with costs of the action .
                              . l
                     Issued this       day of June, 2020.
                                                                                                                 K



             (SEAL)



                     This swrunons was served on the 2o~ day of       J'...,";r      , 2020.


                                                                  (Signature of person serving summons)


             YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
             CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD
             BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
             THE TIME LIMIT STATED IN THE SUMMONS
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 50 of 91




                                                      PROOF OP SERVICE



       I, Ken Cortiio, being duly swum. certify that I ~ Che following documm(s)"to wit:

      'X.Smmnonsa.~                               _    Motioo To Modify _ _ _ _ __                               HOA

            Smallelaims~                                                                                         SCalas Conf.

            Forcible Eaby .t Oetlliner
       _
                                                                  .
                                                       GmUsllmall - - --           - - --
            Odler _ _ _ _ _ _ __ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                       ~




       Pt:nooaJ Service: by delivering a true copy of said process to: J-;i
                                                                       --"-"""f~E
                                                                                "'--'
                                                                                    M'"""A0--''1'f.')=
                                                                                                     d?...
                                                                                                       _,_,__ _ __ __ _ __

       at It@    e;..,!·c.-   ~                't"t\~ .t ~                            OD 7/-WJ:-,o
                                                                                               ,
                                                                                                                at ): DD E-•V\'\ ' •

       Usual Place Of'Res.ideoce: by leaving a copy of said proces.1 for _ _ _ __ _ _ __ _ __ __ _

       with _ _ _ _ _ _ _ _ _ __ _ n:sident/family member 15 years of age or older on _ _ _ _ •

       - - - -- -'-'--- -- - - - - --                        which. is his/her usual place of rcsidmce.
       Corpondioo/Plrtip: by delivering a true copy of sajd process to: _ _ _ _ __ _ _ _ _ __ _




       -----------------------~ 00                                                                                  at _ _      _
       POl!lkd: by posting a true&: com:d copy of said poceu to the pn:miscs at - - - - - - --                         - - --
       whim is die poucuioo of nmied Defmdant(s) _ _ _ _ _ __ __ _ _ _ _ and dMll w                                    _ _ _,

       mailed a copy ofsmne by Cc:rtificd Mall. Return Receipt R~ated # _ _ _ _ _ __ _ _ _ _ __

       Not found: said process was not 3UVCd for the folJowiag reaoo(s): - - - - - -- - -- -- - -




                                                            AFFIDAVIT

       I. Ken Corbin. the undersigned, ;say under oath & under penalty of perjury that I served the above process & made
       return thereon cl that I am duly iwthori7.cd to make this affidavit.           /~O              ~           .
                                                                                 ZJ   Coroin            License # PSS 2019-26

       Subscribed and sworn to before    4Jpo~ '' ~                         .t             ,   Notary, on thiJ     ~day
       of      ~4                                 .w~.                                  KATHALEEH S. DNIElS
                                                                                        Notary Public In and for
                                                                                        STATE OF Okl.AHOMA
                                                                                        Commlulon #OOCIOH33
                                                                                         Expires: Aprtl6.2024
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 51 of 91
                                                                                                 \MllllilllUll
                                                                                                  •10473 406 91•


                               IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                             STATE OF OKLAHOMA

              ROMA PRESLEY, AS SPECIAL                       )
              ADMINISTRATOR OF THE ESTATE OF                 )
              JOSHUA WAYNE HARVEY,                           )
                                                             )
                                    Plaintiff,               )
                                                             )
                V.                                           )
                                                             )     CASE No. CJ-2020-1518
                                                             )     TuE HONORABLE DoL:G 0RIJMMOND
              CITY OF TULSA, a municipal corporation;        )
              NIGEL HARRIS, individually;                    )
              STEVEN DOUGLAS, individually;                  )
              JAYETAYLOR, individually;                      )
              PATRICK DUNLAP, individually;                  )
              CHARLES JORDAN, individually;                  )
              AMERICAN MEDICAL RESPONSE                      )
              AMBULANCE SERVICE, INC., a foreign             )             Jill 2 8 2020
              corporation;                                   )
                                                             )
                                    Defendants.          )
                                                         )
                                                  ORJGINAL SUMMONS

              SERVE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED

              Patrick Dunlap

                     TO THE ABOVE-NAMED DEFENDANT:

              You have been sued by the above-named Plaintiff, and you are directed to file a written answer
              to the attached petition in the court of the above address within twenty (20) days after service of
              this summons upon you, exclusive of the day of service. Within the same time, a copy of your
              answer must be delivered or mailed to the attorney for the Plaintiff. Unless you answer the
              petition within the tiv.ted, judgment will be rendered against you with costs of the action.

                     Issued this       day of June, 2020.




              (SEAL)



                     This summons was served on the .!Q._ day of -;J;..   'a       ' 2020.




                                                                  {Si&Ilature of person serving swnmons)


              YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
              CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD
              BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
              THE TIME LIMIT STATED IN THE SUMMONS




                                                                                                                    p
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 52 of 91




                                                         PROOFOl'Sl:RVICE



       I, Ken Cortlin. bcilts dllly sworn, certify that J received the fuJlowing documenl(s) to wit

      _)£~ct~                                        _   MotiooToModify _ _ _ _ __                                      HOA
           Small CJUnsAflidarirlOnb-                _    Subpoena _ _ _ _ _ _ __                                        S.USConf.

      _    Fom"ble Entry 4 Detainer                      G.mmum,c ________



      ~ Service: by deJivering a true copy of said p.nxess to:?""-~
                                                                  '"'--'-"=·~
                                                                            =--J?
                                                                                -"'-"y""'"~"'"""''=A"""~--------­
      at t.,vo    6.;.._   ~kb                     ~~'°,\Al                                on    1/c...o /L.o           Ill \; 11\> P,"'°\ · •

      Usual Place Of Res.idence: by leaving a copy of said process for _ _ __ _ _ _ _ _ __ _ _ __

      wilh _ __ __ _ _ _ _ _ _ _ resident/family member JS years of age or older oo _                                        _ _ _ at

      _ _ _ __ __ _ _ __ _ _ _ _ which is bis/her' usual place ofresideoce.

      CorporationlPar: by delivering a true copy of said process to: _ _ _ _ _ _ _ _ _ _ _ _ __

      be/she being the RegOtaedAgeot/officerlpmtner/persoo in charge thereof at the time of said eotity locatal at



      Posted: by posling a tnec ct comict copy of said process to the pn:m.ises • -        -     -    -    - - - --               -    --
      which is the possession of omncd Defc::odlllll(s) _ _ _ _ _ _ _ _ __                                     and that on _ __

      mailed a copy of S1111C by Certified Mall, Rdlml Receipt Requested# - - -- - - - -- -                                 - -- -

      Not found: said~ was oot served furlbe foDowiog reaoo(s): - - - - - - - - - - - - -




                                                              AFFIDAVIT

      I, Ken Corbin, the undersigned, say under oath &:. under penalty of perj~ tha~cd the above process &:. made
      return thereon & that I am duly authorized to make this affidavit.            ~
                                                        'lfen= C-orb....,...:.in'----'=-=L....,,iceose
                                                                                                 ---:-#:-::PS
                                                                                                            = s"""'2-=--
                                                                                                                     0 1=-=9-=
                                                                                                                            .2,...,,..
                                                                                                                                6

      Subocnl>ed and swum IO befin ~II.! _s;J(), '' •.. j)                  ' N-,., ... """'21 day

      of ~4                           ,20~.          ••• ~· .•   KATHALEEN S. DANIELS
                                                                 Notary Public In and for
                                                                                           STATE OF OKLAHOMA
                                                                                          Commission #00003633
                                                                                               Expires: April 6, 2024
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 53 of 91



                               IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                             STATE OF OKLAHOMA

              ROMA PR ESLEY, AS SPECIAL                      )
              ADMINJSTRATOROFTHE ESTATE OF                   )
              JOSHUA WAYNE HARVEY,                           )
                                                             )
                                    Plaintiff,               )
                                                             )
                V.                                           )
                                                             )     CASE No. CJ-2020-1 S18
                                                             )     THE HONORABLE DOUG DRUMMOND
              CITY OF TULSA, a municipal corporation;        )
              NIGEL HARRIS, individually;                    )
              STEVEN DOUGLAS, individually;                  )
              JAYE TAYLOR, individually;                     )
              PATRICKDUNLAP, individually;                   )
              CHARLES JORDAN, individually;                  )
              AMERICAN MEDICALRESPONSE                       )                                /ISjRICT COURT
              AMBULANCESERVICE, INC., a foreign              )                                          LED
              corporation;                                   )                                   JUL 2 8 2020
                                                             )
                                                                                             DON N£w1mr
                                     Defendants.             )                           STATE OF OKL~ HTlJY, Court Clerk
                                                          )                                             .   lSA COUNTY
                                                   ORIGINAL SUMMONS

              SERVE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED

              Charles Jordan

                     TO TIIE ABOVE-NAMED DEFENDANT:

              You have been sued by the above-named Plaintiff, and you are directed to file a written answer
              to the attached petition in the court of the above address within twenty (20) days after service of
              this summons upon you, exclusive of the day of service. Within the same time, a copy of your
              answer must be delivered or mailed to the attorney for the Plaintiff. Unless you answer the
              petition within the time stated, judgment will be rendered against you with costs of the action.

                     Issued this   t/   day of June, 2020.
                                                                                                 ;[CLERK



              (SEAL)



                     This summons was served on the 1D4:° day of~                  , 2020.




                                                                   (Signature of person serving summons)


              YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
              CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD
              BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
              THE TIME LIMIT STATED IN THE SUMMONS
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 54 of 91
   '

  •

                                                            PROOF OF SERVICE


                                                                                        "
        I, Keo Corbin, being duly sworn, cati(y that I received the fullowing documad(s) to wit:

        ~SUIDlllom ct.~                                 _   Motion To Modify _ _ _ _ __                           HOA

            Small a.ims~                                _   Subpoena _ _ _ _ __ _ __

       _    Fon:ible F.nby ct. Detainer                     Gsnishmml
                                                                   ,.--    - - - -- -
            Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                   ~




        Pcnooal Service: by delivering a true copy of said~ to: -"6"
                                                                   "'-"'"'
                                                                        A= '?lo\~'1>
                                                                                  ~~~'-"-"'A~N,.____ _ _ _ _ _ _ __

        • 1,:,; € • °Z.~   ~•     ~\....Soq   I   tM.                               00 ;/~/-z.,o

        Usual Place Of Resideoce: by leaving a copy of said process for _ __ __ _ _ __ __ _ _ __

        with _ _ _ _ _ _ _ _ _ _ _ _ resident/f1111ily member 15 years of age or oldel'on _                         _ _ _ at

       _ _ _ _ __ _ _ __ _ __ _ _ which is his/her usual place ofresideoce.

       Cotporarioo/Par: by delivering a tnae copy of said process to: - - - - - - - - - - - - - -
       be/she being the~ Agmt/officcr/plrtner/persoo in charge them>f at the time of said eotity located It



       Posted: by posting a true&: comet cx>py of said ,.occ:ss to the premises at _ _ _ _ _ _ _ _ _ _ __

       whidr is the posscuioo ofnaned Dcfcndanl(s) _ _ _ _ _ _ _ _ _ _ _ _ _ aod lbat oo _                                _   _

       mailed a copy ofumc by Certified Mail, Rdum R&x:eipt R.c&p'Sled # _ _ _ _ _ _ _ _ _ _ _ ___.

       Not Found: said process was DOt served fur the following reasoo(s): _ _ _ _ _ _ _ _ __ __ _




                                                               AFFIDAVIT

       I, Ken Corbin, the uodenigned, say under oath & under penalty of perjurya~rv
                                                                                e   process & made
       return thereon & that I am duly authorized to make this affidavit.
                                                                                                         --....
                                                  I }, I                       Ken Corbin             License# PSS 2019-26

       Subscribed and sworn to before     nfFK41M lo~ ,, ,~ Q                           .   Notary, on   thi~           day

       of~\ju.~                                         ,20oLD.                        KATHAl.EfN S. DANIElS
                                                                                       Nolary Pubk In amt !or
                                                                                       STATE OF OKLAHOMA
                                                                                      Commission #00003133
                                                                                        Expires : Aplil 6, 2024
      Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 55 of 91


                                                                                          \*llM~IWMIMllft
                                                                                                    7
                                                                                            1 0 4 6 6 6 * 3 9 8

                                          INTHE DISTRICT COURT OF TuLSA COUNTY
                                                   STATE OF OKLAHOMA


                 ROMA PRESLEY, as Special Administrator of the Estate
                 of Joshua Wayne Harvey,
                                                                           Case No. CJ-2020-1518
                                       Plaintiff,
                                                                           Judge Doug Drummond
                 v.

                 CITY OF TULSA, a municipal corporation;
                 NIGEL HARRIS, individually;
                                                                                           .J)ISTIUCT COURT
                 STEVEN DOUGLAS, individually;
                 JAYE TAYLOR, individually;
                                                                                           F     I L E D
                 PATRICKDUNLAP, individually;                                                   JUN - 2 2020
                 CHARLES JORDAN, individually; and
                 AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE,                             DON NEWoEHRY, Gourr Clerk
                                                                                          STATE OF OKLA TULSA COUNTY
                 INC., a foreign corporation;

                                       Defendants.


                                         DEFENDANT AMERICAN MEDICAL RESPONSE
                                   AMBULANCE SERVICE, INC. 'S SPECIAL APPEARANCE AND
                           RESERVATlON OF ADDITIONAL TIME TO ANSWER OR OTHERWISE PLEAD

                       COMES NOW Defendant, American Medical Response Ambulance Service, Inc., and makes

                this Special Appearance and Reservation of Time reserving an additional twenty (20) days through

                June 16, 2020 pursuant to Title 12 O.S. §2012(a) and Youngv. Walton, 1991OK20, 807 P.2d 248,

                fully preserving any and all defenses under Title 12 0.S. §2012(b).




-- - -- --·-·   - - - -- - - -
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 56 of 91




                                              Respectfully submitted,

                                              RHODES, HIERONYMUS, JONES, TUCKER


                                                     &GA~,:~:~~
                                                     NATHAN   E. CLARK, OBA #17275
                                                     Two West 2"d Street, Suite 1000 (74103-3131)
                                                     P.O. Box 21100
                                                     Tulsa, Oklahoma 74121-1100
                                                     Telephone:    918/582-1173
                                                     Facsimile:    918/592-3390
                                                     nclark@rhodesokla.com
                                                     ATTORNEYS FOR DEFENDANT, AMERICAN MEDICAL
                                                      RESPONSE AMBULANCE SERVICE, INC.



                                          CERTIFICATE OF MAILING

                                          2
            I, hereby certify that on this f\J.. day of June, 2020, I caused to be mailed a true and correct
     copy of the within and foregoing instrument to:

     Damario Donti Solomon-Simmons
     SOLOMONSIMMONSLA W
     60 I S. Boulder, Suite 600
     Tulsa, OK 74119
     dss@solomonsimmons.com

             -a11d-

     J. Spencer Bryan
     Steven J. Terrill
     BRYAN & TERRILL LAW, PLLC
     3015 E. Skelly Drive, Suite 400
     Tulsa, OK 74105
     jsbryan@bryanterrill.com
     sj terrill@bryanterrill .com

     Attorneys for Plai11tiff




                                                        2
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 57 of 91




                                  INTl-1£ DISTRICT COURT OF TULSA COUNTY
                                             STATE OF OKLAHOMA


      ROM/\ PRESLEY, as Special Administrator of the Estate
      of Joshua Wayne Harvey,
                                                                    Case No. CJ-2020-1518
                              Plaintiff,
                                                                    Judge Doug Drummond
      v.

      CITY OF TULSA, a municipal corporation;
      NIGEL HARRIS, individually;
      STEVEN OOUGL/\S, individually;
      JAYE TAYLOR, individually;
      PATRICK DUNLAP, individually;
      CHARLES JORDAN, individually; and                                          &PISTIUCT COURT
      AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE,
      INC., a foreign corporation;
                                                                                        ~     '"' E D
                                                                                       JUN I 6 2020
                              Defendants.                                        DON NE_vVUc}1flY, Cvi.Hl Clerk
                                                                                 STATE or- OKLA. Tuu:A COUNTY


                 ANSWER OF AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

             COMES NOW, Defendant American Medical Response Ambulance Service, Inc.

     ("AMRAS"), and in response to the Petition of Plaintiff hereby states as follows:

                                                        I.
                                                 INTRODUCTION

             AMRAS objects to the Introduction contained in Plaintiff's Petition as it violates the simple

     factual averment requirements of OKLA. STAT. tit. 12, § 2008(e). AMRAS would further state that

     many of the allegations contained in Introduction of Plaintiff's Petition relate to the conduct of Tulsa

     Police Department officers for the City of Tulsa to which no response from AMRAS is necessary,

     and AMRAS further lacks sufficient information to admit or deny the same. As a result, AMRAS

     specifically denies any and all allegations of negligence as to AMRAS. AMRAS further generally

     denies all of the allegations contained in the Introduction of Plaintiff's Petition and puts Plaintiff to

                                                                                                                  r"
                                                                                                                  I
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 58 of 91




      strict proof thereof. Finally, AMRAS admits that its emergent team members were acting in the

      course and scope of their employment at the time of this circumstance.

                                                        II.

                                      PARTIES, J URISDICTION AND VENU E

               l.      AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 1 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to

      strict proof thereof.

              2.       AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 2 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to

      strict proof thereo f.

              3.       AMRAS is without sufficient information to admit or deny the allegations o f

      Paragraph 3 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to

      strict proof thereof.

              4.       AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 4 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to

      strict proof thereof.

              5.       AMRAS admits the allegations of Paragraph 5 of Plaintiff's Petition.

              6.       AMRAS admits that jurisdiction and venue are appropriate in Tulsa County as to the

      claims made against AMRAS.

              7.       AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 7 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to

      strict proof thereof.




                                                          2
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 59 of 91




                                                         III.

                                              ST A TEMENT OF FACTS


              8.      AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 8 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to

      strict proof thereof.

              9.      AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 9 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to

      strict proof thereof.

              10.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 10 of Plaintiff' s Petition, and the same are therefore generally denied, and Plaintiff is put

      to strict proof thereof.

              11 .    AMRAS is without sufficient information to admit or deny the allegations of

     _Paragraph 11 of Plaintiffs Petition, and the same are there.fore generally denied, and Plaintiff is put

     to strict proof thereof.

              12.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph l 2 of Plain ti ff' s Petition, and the same are therefore generally denied, and Plaintiff is put

      to strict proof thereof.

              13 .    AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 13 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

      to strict proof thereof.

              14.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 14 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

      to strict proof thereof.



                                                           3
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 60 of 91




              15.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 15 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              16.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 16 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              17.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 17 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              18.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 18 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              19.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 19 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              20.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 20 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof

              21 .    AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 21 of Plaintiffs Petition, and the same are therefore generally denied, and Plainti ff is put

      to strict proof thereof.




                                                         4
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 61 of 91




             22.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 22 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             23.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 23 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             24.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 24 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             25.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 25 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             26.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 26 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             27.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 27 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             28.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 28 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.




                                                        5
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 62 of 91




             29.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 29 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             30.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 30 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             31.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 31 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             32.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 32 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             33.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 33 of Plaintiffs Petition, and the same are therefore generaJ ly denied, and Plaintiff is put

     to strict proof thereof.

             34.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 34 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             35.     AMRAS is without sufficient information to admit or deny the aJlegations of

      Paragraph 35 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.




                                                         6
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 63 of 91




             36.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 36 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             37.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 37 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             38.     AMR.AS is without sufficient information to admit or deny the allegations of

     Paragraph 3 8 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             39.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 39 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             40...   AMRAS is wi.thout sufficient information to admit. or deny the allegations of

     Paragraph 40 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             41 .    AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 41 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             42.     AMR.AS is without sufficient information to admit or deny the allegations of

     Paragraph 42 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.




                                                        7
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 64 of 91




              43 .    AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 43 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              44.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 44 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

      to strict proof thereof.

              45.     (a-c) . AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 45(a-c) of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is

      put to strict proof thereof.

              46.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 46 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              47.     AMRAS admits that portion of Paragraph 47 of Plaintiff's Petition that EMTs,

     employed by AMRAS arrived at the scene. AMRAS denies the remaining allegations in this

     paragraph.

              48.     AMRAS denies the allegations of Paragraph 48 of Plaintiff's Petition.

              49.     AM RAS denies the allegations of Paragraph 49 of Plaintiffs Petition.

              50.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 50 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

              51.     AMRAS denies the allegations of Paragraph 51 of Plaintiffs Petition.

              52.     AMRAS denies the allegations of Paragraph 52 of Plaintiff's Petition.




                                                        8
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 65 of 91




             53.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 53 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             54.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 54 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             55.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 55 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             56.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 56 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             57.     AMRAS is_ without sufficient information to admit or deny the allegations of

     Paragraph 57 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             58.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 58 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof. As to Paragraph 58(a), AMRAS denies the allegations of Paragraph 58(a) of

     Plaintiffs Petition.

             59.     AMRAS denies the allegations of Paragraph 59 of Plaintiff's Petition.

             60.     AMRAS denies the allegations of Paragraph 60 of Plaintiffs Petition.

             61.     AMRAS denies the allegations of Paragraph 61 of Plaintiffs Petition.

             62.     AMRAS denies the allegations of Paragraph 62 of Plaintiffs Petition.



                                                         9
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 66 of 91




             63.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 63 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             64.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 64 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             65 .    AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 65 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             66.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 66 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             67.     AMRAS is without sufficient information to admit or deny the allegations .of

     Paragraph 67 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             68 .    AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 68 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             69 .    AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 69 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.




                                                       10
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 67 of 91




             70.     AMRAS is without sufficient information to admit or deny the allegations of

      Paragraph 70 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             71.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 71 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             72.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 72 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             73.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 73 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             74.     (a-e). AMRAS is without sufficient information to .admit or deny the allegations of

     Paragraph 74(a-e) of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is

     put to strict proof thereof.

             75.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 75 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

             76.     AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 76 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.




                                                        11
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 68 of 91




                77.    AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 77 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

                78.    AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 78 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

                79.    AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 79 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put

     to strict proof thereof.

                                                       IV.

                                              Statement of Claims

                                                   Count 1
                       42 U.S.C. § 1983 - Fourth Amendment Violation - Excess Force
                                   (as to all Law Enforcement Defendants)

                80.    AMRAS adopts and incorporates its prior responses as if fully set forth herein.

                81 .   The allegations in Paragraph 81 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required . To the extent that a response is necessary,

     however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph 81

     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                82.    The allegations in Paragraph 82 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph 82




                                                        12
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 69 of 91




     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                83 .   The allegations in Paragraph 83 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph 83

     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                84.    The allegations in Paragraph 84 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph 84

     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                85.    (a-e). The allegations in Paragraph 85(a-e) of Plaintiffs Petition are expressly not

     directed towards AMRAS, and no response is therefore required. To the extent that a response is

     necessary, however, AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 85(a-e) of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is

     put to strict proof thereof.

                86.    (a-d). The allegations in Paragraph 86(a-d) of Plaintiff's Petition are expressly not

     directed towards AMRAS , and no response is therefore required. To the extent that a response is

     necessary, however, AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 86(a-d) of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is

     put to strict proof thereof.




                                                        13
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 70 of 91




                87.   The allegations in Paragraph 87 of Plaintiffs Petition are expressly not directed

     towards AMRAS , and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph 87

     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                88.   The allegations in Paragraph 88 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AJ.VfRAS is without sufficient information to admit or deny the allegations of Paragraph 88

     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                89.   The allegations in Paragraph 89 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AM RAS is without sufficient.information to admit or deny the allegations of Paragraph 89

     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                90.   The allegations in Paragraph 90 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph 90

     of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                91.   The allegations in Paragraph 91 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph 91



                                                        14
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 71 of 91




     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                                             Count2
       42 U.S.C. § 1983- Fourteenth Amendment Violation - Deprivation of Life Without Due
                                             Process
                             (as to all Law Enforcement Defendants)

                92.   AMRAS adopts and incorporates its prior responses as if fully set forth herein.

                93.   The allegations in Paragraph 93 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph 93

     of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                94.   The allegations in Paragraph 94 of Plaintiffs Petition are expressly not directed

     towards Al\1RAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without suflicient information to admit or deny the allegations of Paragraph 94

     of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof.

                95.   The allegations in Paragraph 95 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph 95

     of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

     thereof

                96.   The allegations in Paragraph 96 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,




                                                        15
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 72 of 91




      however, AM RAS is without sufficient information to admit or deny the allegations ofParagraph 96

      of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

      thereof.

                 97.     The allegations in Paragraph 97 of Plaintiffs Petition are expressly not directed

      towards AMRAS, and no response is therefore required . To the extent that a response is necessary,

      however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph 97

      of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

      thereof.

              98.        The allegations in Paragraph 98 of Plaintiffs Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph 98

      of Plaintiff s Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

      thereof.

              99.        The allegations in Paragraph 99 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph 99

      of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict proof

      thereof.

                 l 00.   The allegations in Paragraph l 00 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      l 00 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereo f.



                                                          16
        Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 73 of 91




                         l 01.    The allegations in Paragraph 101 of Plaintiffs Petition are expressly not directed

                 towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

                 however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

                 101 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

                 proof thereof.

                         102.     The allegations in Paragraph 102 of Plaintiffs Petition are expressly not directed

                 towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

                 however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

                 102 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

                 proof thereof.

                         103 .    The allegations in Paragraph I 03 of Plaintiffs Petition are expressly not directed

                 towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

                 however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

                 103 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

                 proof thereof.

                                                         Count3
                  42 U.S.C. § 1983- Fourteenth Amendment Violation - Deliberate Indifference to Medical
                                                           Need
                                         (as to all Law Enforcement Defendants)

                         104.     AMRAS adopts and incorporates its prior responses as if fully set forth herein.

                         105.     The allegations in Paragraph 105 of Plaintiffs Petition are expressly not directed

                 towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

                 however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph




                                                                                       17


· -- - ··· -   - --·- - - -- ··   ·-   •··- ··   ···- ··-···-·---·-   ······ ---····-···- - - - ·--   -··· -·-- - -·-·--- - - ···-·- -·······--·---···-··---·-- - -
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 74 of 91




      105 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             106.     The allegations in Paragraph 106 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     106 of Plaintiffs Petition, and the same.are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              l 07.   (a-e). The allegations in Paragraph I 07(a-e) of Plaintiff's Petition are expressly not

     directed towards AMRAS, and no response is therefore required. To the extent that a response is

     necessary, however, AMRAS is without sufficient information to admit or deny the allegations of

     Paragraph 107(a-e) of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff

     is put to strict proof thereof.

             108.     The allegations in Paragraph 108 of Plaintifrs Petition are expressly not directed .

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     108 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             109.     The allegations in Paragraph 109 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      l 09 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.




                                                        18
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 75 of 91




              110.    The allegations in Paragraph 110 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      l l 0 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

                                              Count4
       42 U.S.C. § 1983 - Fourteenth Amendment Violation - Deliberately Indifferent Practices,
                   Customs, Training, Supervision, and Ratification - Monell Claim
                                          (as to the City)

              l 11.   AMRAS adopts and incorporates its prior responses as if fully set forth herein.

             112.     The allegations in Paragraph 112 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      112 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             113.     The allegations in Paragraph 113 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      113 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             114.     The allegations in Paragraph 114 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required . To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph




                                                         19
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 76 of 91




      114 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              11 S.    The allegations in Paragraph 115 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      115 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              116.     The allegations in Paragraph 116 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      116 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              117.     The allegations in Paragraph 117 of Plaintiffs Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      117 of Plaintitrs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              118.     The allegations in Paragraph 118 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      118 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.




                                                        20
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 77 of 91




              l l 9.   The allegations in Paragraph l l 9 of Plaintiffs Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      l 19 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              120.     The allegations in Paragraph 120 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      120 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              l 21.    The allegations in Paragraph l 21 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      121 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             122.      The allegations in Paragraph 122 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     122 of Plaintitrs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             123.      The allegations in Paragraph 123 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph



                                                        21
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 78 of 91




      123 of Plaintiff's Petition, and the san1e are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              l 24.    The allegations in Paragraph l 24 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      124 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              125.     The allegations in Paragraph 125 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      125 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              126.     The allegations in Paragraph 126 of Plaintiff's_Petition are expressly not directed

     towards AMRA.S, and no response is therefore required. To the extent that a response is necessary,

     however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph

      126 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              127.     The allegations in Paragraph 127 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      127 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.




                                                         22
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 79 of 91




             128.     The allegations in Paragraph 128 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     128 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             129.     The allegations in Paragraph 129 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     129 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

            130.      The allegations in Paragraph 130 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     130 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

            131.      The allegations in Paragraph 131 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     131 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

            132.      The allegations in Paragraph 132 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required . To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph



                                                       23


                                                                              -------- --·   -- --· -- --- - --
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 80 of 91




      132 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             133.     The allegations in Paragraph 133 of Plaintiffs Petition are expressly not directed

     towards Al\1RAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     133 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

                                              Count 6 (sic)
              42 U.S.C. § 1983 - Fourteenth Amendment Violation - Supervisor Liability
                                       (as to Defendant Jordan)

             134.     AMRAS adopts and incorporates its prior responses as if fully set forth herein.

             135.     The allegations in Paragraph 135 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required . To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     135 of Plaintiff s Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             136.     The allegations in Paragraph 136 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     136 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             137.     The allegations in Paragraph 137 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph



                                                        24
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 81 of 91




      13 7 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              13 8.    The allegations in Paragraph 138 of Plaintiff's Petition are expressly not directed

      towards AMRAS , and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      138 of Plaintiff' s Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              139.     The allegations in Paragraph 139 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sutlicient information to admit or deny the allegations of Paragraph

      139 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              140.     The allegations in Paragraph 140 o f Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      140 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              141 .    The allegations in Paragraph 141 of Plaintiffs Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      141 of Plaintiff' s Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.




                                                         25
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 82 of 91




              142.    The allegations in Paragraph I 42 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      142 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              143.    The allegations in Paragraph 143 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      143 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             144.     The allegations in Paragraph 144 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or .deny the allegations of Paragraph

     144 of Plaintiff s Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             145.     The allegations in Paragraph 145 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     145 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.




                                                        26
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 83 of 91




                                               Count6
       42 U.S.C. §§ 12101-213 - Deliberate Indifference to Rights Secured under the Americans
                                    with Disabilities Act (ADA)
                                           (as to the City)

              146.     AMRAS adopts and incorporates its prior responses as if fully set forth herein.

              147.     The allegations in Paragraph 147 of Plaintiffs Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      147 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

             148.      The allegations in Paragraph 148 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      148 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              149.     The allegations in Paragraph 149 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AM RAS is without sufficient information to admit or deny the allegations of Paragraph

      149 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

      proof thereof.

              150.     The allegations in Paragraph 150 of Plaintiff's Petition are expressly not directed

      towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

      however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph




                                                        27
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 84 of 91




      150 of Plaintiff s Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              151.    The allegations in Paragraph 151 of Plaintiffs Petition are expressly not d irected

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      151 of Plaintiffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

              152.    The allegations in Paragraph 152 of Plaintiff's Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      152 of Plaintiff' s Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             ..153.   The allegations in Paragraph 1.53 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

      153 of Plaintiff' s Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

                                                  Count 7
                                          Common Law - Negligence
                                              (as to the City)

              154.    AMRAS adopts and incorporates its prior responses as if fully set forth herein.

              155.    The allegations in Paragraph 155 of Plaintiff s Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph



                                                         28
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 85 of 91




     155 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

                                                   Count8
                                    Statutory Liability - Excessive Force
                                               (as to the City)

             156.     AMRAS adopts and incorporates its prior responses as if fully set forth herein.

             157.     The allegations in Paragraph 157 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     157 of Plaintiff's Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

             158.     The allegations in Paragraph 158 of Plaintiffs Petition are expressly not directed

     towards AMRAS, and no response is therefore required. To the extent that a response is necessary,

     however, AMRAS is without sufficient information to admit or deny the allegations of Paragraph

     158 of Plainti ffs Petition, and the same are therefore generally denied, and Plaintiff is put to strict

     proof thereof.

                                              Count 9
                           Common Law - Negligent Training and Supervision
                                      (as to Defendant AMR)

             159.     AMRAS adopts and incorporates its prior responses as if fully set forth herein.

             160.     AMRAS objects to Paragraph 160 of Plaintiff's Petition as requesting a conclusion of

     law as opposed to an averment of fact. To the extent an answer is necessary, AMRAS would deny

     that Plaintiff has fully and correctly described Oklahoma law, and AMRAS will therefore deny the

     same and put Plaintiff to strict proof thereof.

             161 .    AMRAS denies the allegations of Paragraph 161 of Plainti ff' s Petition.


                                                       29


       _ ________.. ___          --    -
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 86 of 91




             162.    AMRAS denies the allegations of Paragraph 162 of Plaintiffs Petition.

             163 .   AMRAS denies the allegations of Paragraph 163 of Plaintiffs Petition.

             164.    AMRAS denies the allegations of Paragraph 164 of Plaintiffs Petition.

             165.    AMRAS denies the allegations of Paragraph 165 of Plaintiffs Petition.

                                              Count 10
                             Common Law - Negligence - Vicarious Liability
                                      (as to Defendant AMR)

             166.    AMRAS adopts and incorporates its prior responses as if fully set forth herein.

             167.    AMRAS objects to Paragraph 167 of Plaintiff's Petitionasrequestingaconclusionof

     law as opposed to an averment of fact. To the extent an answer is necessary, AMRAS would deny

     that Plaintiff has fully and correctly described Oklahoma law, and AMRAS will therefore deny the

     same and put Plaintiff to strict proof thereof.

             168.    AMRAS admits that Mr. Close and Mr. Meyer were employed with AMRAS at the

     time of this transport as alleged in Paragraph 168 of Plaintiff's Petition.

             169.    AMRAS admits that Mr. Close and Mr. Meyer were acting within the course and

     scope in their employment at the time of this transport as alleged in Paragraph 169 of Plaintiff's

     Petition.

             170.    AMRAS denies the allegations of Paragraph 170 of Plaintiffs Petition.

             171.    AMRAS objects to Paragraph 171 of Plaintiffs Petition as requesting a conclusion of

     Jaw as opposed to an averment of fact. To the extent an answer is necessary, AMRAS would deny

     that Plaintiff has fully and correctly described Oklahoma law, and AMRAS will therefore deny the

     same and put Plaintiff to strict proof thereof.

             172.    AMRAS denies the allegations of Paragraph 172 of Plaintiffs Petition.

             173.    AMRAS denies the allegations of Paragraph 173 of Plaintiff's Petition.



                                                       30
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 87 of 91




             174.    AMRAS denies the allegations of Paragraph 174 of Plaintiff's Petition.

             175.    AMRAS denies the allegations of Paragraph 175 of Plaintiffs Petition.

             176.    AMRAS denies the allegations of Paragraph 176 of Plaintiffs Petition.

             177.    AMRAS denies the allegations of Paragraph 177 of Plaintiffs Petition.

             178.    AMRAS denies the allegations of Paragraph 178 of Plaintiffs Petition.

                                                  Count 11
                                              Wrongful Death
                                           (as to All Defendants)

             179.    AMRAS denies liability for Plaintiffs Oklahoma wrongful death claim as alleged in

     Paragraph 179 of Plaintiffs Petition.    AMRAS admits, however, a wrongful death claim is

     distinguishable from a survival claim. AMRAS denies the remaining allegations in this paragraph.

             180.   AMRAS denies the allegations of Paragraph 180 of Plaintiff's Petition.

                                                 Count 12
                                              Survival Claim
                                          (as to All DefendanCs)

             181.   AMRAS denies the allegations of Paragraph 181 of Plaintiffs Petition.

            AMRAS denies the Prayer for Relief contained in Plaintiffs Petition.

                                      AFFIRMATIVE DEFENSES

             l.     AMRAS affirmatively denies the care and treatment provided was negligent in any

     respect and was instead in accordance with the prevailing standard of care.

            2.      AMRAS denies that any of its agents, servants or employees was negligent in any way

     concerning the care and treatment of the deceased, Mr. Harvey.

            3.      AMRAS states that all of the care and treatment provided meets or exceeds the

     applicable standard of care.




                                                     31
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 88 of 91



                     4.     AMRAS asserts that the damages allegedly sustained by the deceased were

            alternatively caused by his general medical conditions, diseases, infoctions, or injury and/or the result

            of pre-existing, unforeseeable or unavoidable complications due to the underlying conditions or

            injury of the deceased for which AMRAS is not responsible.

                     5.     AMRAS asserts that the damages allegedly sustained in this case are limited by the

            AITordable Access to Healthcare Act and by Okla. S tat. tit. 12, § 3009.1 and by Okla. Stat. tit 23,

            §61.2.

                     6.     Should AMRAS be found to have breached the standard ofcare in any respect, which

            is not admitted but is expressly denied, AMRAS states that any such breach was not the proximate

            cause of the deceased 's medical outco me.

                     7.     AMRAS affirmatively asserts that any damages sustained by the deceased were due to

            other unrelated conditions and/or the result ofunperceivable and unavoidable complications due to

            the underlying conditions of the deceased for which AMRAS is not responsible.

                     8.     For further answer and defense, AMRAS states that the deceased' s condition was the

            result of an unavoidable incident, casualty and/or misfortune occurring without fault on the part of

            AMRAS .

                     9.     In the alternative, AMRAS states that the alleged injuries to the deceased were

            proximately caused by the negligence of third parties over whom AM RAS had no control and for

            whom AMRAS was no t responsible.

                     I 0.   AMRAS is entitled to a credi t or offset for all consideration paid to Plaintiff by virtue

            of any type or form of settlement agreement entered into by between the Plaintiff and any other party

            or entity in regard to this circumstance.

                     11 .   The case may also involve issues associated with " loss of chance" type claims.



                                                               32
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 89 of 91




             12.     AMRAS would request this Court dismiss Plaintiff's claim for punitive damages as

     there is no evidence to support a punitive damages claim against them.

             13.     AMRAS would state that Plaintiffs claim for punitive damages is unconstitutional

     and vio lates the due process clauses of the Fifth and Fourteenth Amendments to the United States

     Constitution and of Article II, Section 7 of the Oklahoma Constitution for the following reasons:

                     a.     The standards under which claims are submitted are so vague as to be

                            effectively meaningless and threaten deprivation of property for the benefit

                             for society without the protection of fundamentally fair procedures ~

                     b.     The highly penal nature of punitive damages threatens the possibility of

                            excessive punishment and almost limitless liability without the benefit of

                            fundamentally fair procedures or any statutory limitations; and,

                     c.     The introduction of evidence of the Defendants' financial worth is so

                             prejudicial as to impose liability and punishment in a manner bearing no

                             relation to the extent of any injury allegedly inflicted or to any benefit to

                             Plaintiff from any alleged wrongdoing, and therefore, any verdict would be

                             the result of bias and prejudice in a fundamentally unfair manner.

             14.    AMRAS further states that Plaintiffs claim for punitive damages constitutes an

     unconstitutionally excessive fine under Article II, Section 9 of the Oklahoma Constitution because

     such highly penal sanctions may be imposed for the benefit of society under standards so vague and

     effectively meaningless as to threaten unlimited punishment bearing no relation to the extent of any

     injury allegedly inflicted at the unbridled discretion of the jury.

             15.     AMRAS reserves the right to amend this Answer to state differing denials, affirmative

     defenses, counterclaims, cross claims and/or third-party claims during the course of discovery.



                                                       33
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 90 of 91




             16.     Any and all affirmative defenses asserted by the remaining Defendants.

             WHEREFORE, premises considered, Defendant, American Medical Response Ambulance

      Service, Inc., hereby moves the Court to dismiss the matter, deny Plaintiff the relief sought in

      Plaintiff's "prayer for relief," award AMRAS attorney's fees and costs, and for any and all other

      relief which this Court deems just and equitable.

                                           Respectfully submitted,

                                           RHODES, HIERONYMUS, JONES, TUCKER
                                                & GABLE, P.L.L.C.


                                                          ~°'~~Cl..-¥_
                                                   NATHAN E . CLARK, OBA #17275
                                                   LINDSEY E. ALBERS, OBA #19394
                                                   Two West 2"d Street, Suite 1000 (74103-3131)
                                                   P.O. Box 21100
                                                   Tulsa, Oklahoma 74121-1100
                                                   Telephone:   918/582-1173
                                                   Facsimile:   918/592-3390
                                                   nclark@rhodesokla.com
                                                   lalbers@rhodesokla.com
                                                   ATTORNEYS FOR D EFENDANT, AMERICAN M EDICAL
                                                    RESPONSE AMBULANCE SERVICE, INC.




                                                     34
Case 4:20-cv-00387-JFH-CDL Document 2-1 Filed in USDC ND/OK on 08/06/20 Page 91 of 91




                                              CERTIFICATE OF MAILING


             I, hereby certify that on this   J-'2-4-h
                                                  .
                                              day of June, 2020, I caused to be mailed a true and correct
      copy of the within and foregoing instrument to:

      Damario Donti Solomon-Simmons
      SOLOMONSIMMONSLA W
      601 S. Boulder, Suite 600
      Tulsa, OK 74119
      dss@solomonsimmons.com
      jyork@solomonsimmons.com

              -and-

      J. Spencer Bryan
      Steven J. Terrill
      BRYAN & TERRILL LAW,            PLLC
      3015 E. Skelly Drive, Suite 400
      Tulsa, OK 74105
      jsbrvan@bryanterrill.com
      s jterrill(a), bryanterril I.com

     Attorneys for Plaintiff




                                                         35


                      · - - -· --     - - ·-···-- . .
